10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

pase 2:20-cv-01091-MCE-EFB Document 1

JAMES R. SUTTON, State Bar No. 135930
BRADLEY W. HERTZ, State Bar No. 138564
THE SUTTON LAW FIRM, PC

150 Post Street, Suite 405

San Francisco, CA 94108

Tel: 415/732-7700

Fax: 415/732-7701

1 sullon@campalenlawyers.com
bhertz@campaignlawyers.com

QUENTIN L. KOPP, State Bar No. 25070
380 West Portal Ave.

San Francisco, CA 94127

Tel: 415/681-5555

Fax: 415/242-8838
quentinlkopp@gmail.com

 

Attorneys for Plaintiffs

THE COMMON SENSE PARTY,
TOM CAMPBELL, DEBBIE BENREY
and MICHAEL TURNIPSEED

THE COMMON SENSE PARTY;

TOM CAMPBELL, in his

capacity as the official representative of
the Common Sense Party and as a
registered voter in the Common Sense
Party; and DEBBIE BENREY and
MICHAEL TURNIPSEED, as registered
voters in the Common Sense Party,

Plaintiffs,

Vv.

— Ne ee de ed Nel

ALEX PADILLA, in his official capacity
as Secretary of State of California; and

DOES 1-20,
Defendants.

Low

 

1

 

Filed 05/29/20 Page 1 of 151

THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

Case No.

VERIFIED COMPLAINT FOR
DECLARATORY AND INJUNCTIVE
RELIEF; EXHIBITS

(FIRST AND FOURTEENTH
AMENDMENTS TO THE UNITED
STATES CONSTITUTION;

42 U.S.C. SECTION 1983)

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF

 

 

 
fs

SD SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 2 of 151

This action arises out of California state law governing the ability of new political
parties to access the ballot. Present circumstances caused by the COVID-19 pandemic
render the applicable state statute unduly burdensome and unconstitutional. This state
statute currently violates the United States Constitution and thus raises a federal question,
watranting review by a federal court.

This is an action to declare unconstitutional, enjoin and/or modify California’s
voter registration requirements for new political parties seeking to qualify for the
November 2020 Presidential election ballot, as codified in California Elections Code
(“EC”) section 5151(c), which outlines the registration requirements for general elections.
While these requirements are constitutional under normal circumstances, the current
public health emergency, and the Governor’s executive orders issued in response to the
emergency, make the requirements impossible to attain — in effect, serving as an absolute
block to the November 2020 ballot.

Plaintiffs THE COMMON SENSE PARTY, TOM CAMPBELL, in his capacity as
officially designated representative of the Common Sense Party and as a registered voter
in the Common Sense Party, and DEBBIE BENREY and MICHAEL TURNIPSEED,
both of whom are voters registered in the Common Sense Party (“Plaintiffs”), by this
Complaint, allege as follows:

INTRODUCTION

1. Plaintiffs seek this Court’s protection from EC section 5151(c), which
requires a political organization seeking to become a state-recognized political party to
gather registrations of California voters equal to 33 percent of the total number of
registered voters in California.

2. EC section 5151(c) applies only to new political parties seeking

qualification and not to other already established political parties.

3, EC section 5151(c) requires new political parties to secure over

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
2

 

 

 
case 2:20-cv-01091-MCE-EFB Document 1. Filed 05/29/20 Page 3 of 151

68,000 voter registrations in order to qualify for the November 2020 election ballot. The
deadline for submitting registrations to qualify a new political party for the November
9020 election ballot is July 3, 2020. (EC section 5151(c)(1) [123 days before the general
election].)

4. The voter registration threshold for qualifying new political parties used to be
1 percent of all votes cast in the last gubernatorial election. In 2014, the approval of 2013
California Assembly Bill No. 2351 lowered the registration requirement to the current .33
percent. (Exhibit (“Exh.”) 1, a true and correct copy of which is attached hereto and
incorporated herein by this reference.)

5. The aforementioned threshold was lowered in recognition of the many
benefits which smaller political parties bring to the electoral process and democratic
government and as an attempt to alleviate the various challenges which smaller parties
face when trying to attain and maintain their political party qualification status. (2013 CA
AB 2351 (NS); CA B. An., AB 2351 Sen., 8/21/2014 [stating that, “Historically,
alternative parties have promoted many reforms, such as social security, that are now part
of our social fabric.”]; Exhs. 2 and 3, true and correct copies of which are attached hereto
and incorporated herein by this reference.)

6. The devastating nature of the COVID-19 pandemic prompted Governor
Newsom to issue a series of executive orders, beginning in mid-March 2020 with
Executive Order No. N-33-20, mandating the closures of certain businesses and that
people shelter in place, effectively bringing the State of California to a standstill. (See
https://www.gov.ca. gov/wp-content/uploads/2020/03/3.19 .20-attested-EO-N-33-20-
COVID-19-HEALTH-ORDER. pdf; Exh. 4, a true and correct copy of which is attached

hereto and incorporated herein by this reference.)
7. Upon information and belief, these executive orders, and the social distancing
rules they contain, make in-person solicitation of voter registrations and petition

signatures impossible. As of today’s date, there is no set date for the termination of these

social distancing rules.
VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
3

 

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 4 of 151

8. The social distancing rules substantially hinder Plaintiffs’ ability to obtain the
requisite number of voter registrations in order to qualify the Common Sense Party for the
November 2020 Presidential election ballot because, upon information and belief, in-
person registration gathering is by far the most effective way to engage with voters about
changing their party affiliation, and the only cost-effective way to obtain voter
registrations.

9. Plaintiffs’ right to form a political party, appear on the ballot and vote for
candidates of their choice is fiercely protected under the First Amendment of the United

States Constitution, as part of freedom of association, freedom to petition the government

 

for redress of grievances, and freedom of speech. (See, e.g., Williams v. Rhodes (1968)
393 U.S. 23, 30 [ballot access laws “place burdens on two different, although
overlapping, kinds of rights — the right of individuals to associate for the advancement of
political beliefs, and the right of qualified voters, regardless of their political persuasion,
to case their votes effectively.”].)

10. Imposing a substantial burden upon access to the ballot for a party-in-
formation must be justified by a compelling state interest, or the State will have violated
the First Amendment and Fourteenth Amendment rights of the party-in-formation and its
voters not to have their liberty deprived without due process; this burden also implicates
42 U.S.C. section 1983.

11. The current state of affairs under the COVID-19 pandemic and its detrimental
effect on the ability to obtain voter registrations render EC section 515 1(c)
unconstitutional.

12. Plaintiffs seek declaratory relief declaring that, in light of current
circumstances, the voter registration requirements for qualification of parties-in-formation
are unconstitutional. Plaintiffs further seek injunctive relief to enjoin and prevent the
enforcement of the voter registration requirements for qualification of new political

parties in the upcoming November 2020 election on the grounds that: (1) they violate the

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
4

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 5 of 151

First Amendment to the United States Constitution; and (2) they violate due process under
the Fourteenth Amendment to the United States Constitution.
JURISDICTION AND VENUE

13. This lawsuit alleges violations of Plaintiffs’ rights under the First and
Fourteenth Amendments to the United States Constitution and 42 U.S.C. section 1983.
Accordingly, this Court has “federal question” jurisdiction over Plaintiffs’ claims by
virtue of 28 U.S.C. sections 1331 and 1343, as well as under this Court’s original
jurisdiction, under which the Court can entertain an action to redress a deprivation of
rights guaranteed by the United States Constitution. This Court further has supplemental
jurisdiction over state law claims under 28 U.S.C. section 1367(a). Declaratory and
injunctive relief are authorized by 28 U.S.C. sections 2201 and 2202. (See also Fed. Rule
of Civil Proc. 65.)

14. The named Defendant is a public official within the State of California and
performs official duties within this District. Accordingly, this Court has personal
jurisdiction over the named Defendant. Venue is proper within the Eastern District of
California under 28 U.S.C. section 1391(b) because a substantial part of the events,
omissions and circumstances giving rise to Plaintiffs’ claims occurred or will occur in the
Eastern District.

PARTIES

15. Plaintiff THE COMMON SENSE PARTY is a political organization
in the process of forming a political party in California in connection with the November
3, 2020 election.

16. Plaintiff TOM CAMPBELL (“Campbell”) is the officially designated
representative of the Common Sense Party and is a registered voter with the Common
Sense Party residing in Orange County, California. (See
https://elections.cdn.sos.ca.gov/ror/1 5 day-presprim-2020/non-qual-chairs. pdf; Exh. 5, a

true and correct copy of which is attached hereto and incorporated herein by this

reference.)
VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
5

 

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 6 of 151

17. Plaintiff DEBBIE BENREY is a voter registered with the Common Sense

Party residing in San Diego County, California.

18. Plaintiff MICHAEL TURNISPEED is a voter registered with the Common
Sense Party residing in Kern County, California.

19. Defendant ALEX PADILLA, in his official capacity as the Secretary of State
of California, is empowered by state law to enforce and administer California election
laws, including the new political party voter registration requirements being challenged in
this lawsuit. Defendant is being sued in his official capacity for declaratory and
injunctive relief under 42 U.S.C. section 1983 and 28 U.S.C. section 2201, in addition to
attorney’s fees and costs under 42 U.S.C. section 1988(b).

20. Plaintiffs are unaware of the true names and capacities of Defendants DOES
1 through 20, and sue such Defendants by fictitious names. Plaintiffs are informed and
believe, and based upon such information and belief, allege that each of the fictitiously
named Defendants is in some manner responsible for the actions described in this
Verified Complaint. When the true identities and capacities of these Defendants have
been determined, Plaintiffs will seek leave to amend this Verified Complaint to insert
such identities and capacities as appropriate.

GENERAL ALLEGATIONS

21. Plaintiffs’ right to form a political party and participate in the November
2020 election is a fundamental right protected by the First Amendment. A law that
imposes a substantial and disproportionate burden on this right must be narrowly tailored
and backed by a compelling state interest; otherwise the State will have violated both
Plaintiffs’ First Amendment right to freedom of speech and association, and Fourteenth
Amendment right to not have their liberties deprived without due process.

22. Plaintiffs believe that the upcoming election for President is one of the most
important elections in United States history and wish to qualify the Common Sense Party

for the November 2020 election ballot so that the Party may participate in the election,

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
6

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page 7 of 151

show its support for a Presidential and Vice-Presidential candidate, and be permitted to
exercise all other rights granted to political parties under California law, including the
ability to make contributions to candidates of its choosing. (See EC section 5150.)

23. The number of voter registrations required to be recognized as an official
political party in California, given the current circumstances and the social distancing
rules now in effect under state law, imposes a substantial burden upon Plaintiffs’ right to
qualify the Common Sense Party as an official political party.

24. Using the most recently available official information about voter
registrations in the State (as of February 18, 2020), EC section 5151(c) requires the
Common Sense Party to obtain 68,180 registrations in order to qualify for the November
4020 ballot. The deadline to obtain these voter registrations is July 3, 2020. (See
https://www.sos.ca. gov/elections/political-parties/political-party-qualification/ ; Exh. 6, a
true and correct copy of which is attached hereto and incorporated herein by this
reference.)

25. Plaintiffs implemented a plan, beginning on or about Labor Day weekend
2019, to collect the required number of registrations in the Common Sense Party and had
been gathering registrations by use of in-person solicitors. The in-person registration
gathering process was terminated on or about March 8, 2020 out of a growing concern for
public safety because of the COVID-19 pandemic.

26. On March 19, 2020, Governor Newsom issued an executive order ordering
all individuals living in California to stay home, except to carry out activities deemed
essential. (See https://www.gov.ca. gov/wp-content/uploads/2020/03/3. 19.20-attested-
EO-N-33-20-COVID-19-HEALTH-ORDER. pdf; Exh. 4.)

27. As of February 18, 2020, the Common Sense Party had obtained 10,859

registrants. (See https://elections.cdn.sos.ca. gov/ror/15 -day-presprim-2020/nonqual.pdf;

 

Exh. 7, a true and correct copy of which is attached hereto and incorporated herein by this

reference.)

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
7

 

 

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page 8 of 151

28. Plaintiffs are informed and believe that, as of March 8, 2020, the Common
Sense Party had obtained 19,038 registrants. The next official reporting of Common
Sense Party registrants is scheduled to be released by the Secretary of State’s office in

August 2020; this updated information will reflect the total number of registrants in the

Common Sense Party as of July 3, 2020.

29. Plaintiffs are informed and believe that they would have obtained more than
68,180 registrations by the July 3, 2020 deadline had the in-person voter registration
gathering efforts been allowed to continue at a reasonable pace.

30. As of February 18, 2020, there were five other political organizations
attempting to qualify as a political party for the November 2020 election; these other
parties-in-formation had only obtained between 2 and 232 registrants each as of this date,
far fewer than had been obtained by the Common Sense Party. (See
https://elections.cdn.sos.ca.gov/ror/ 15-day-presprim-2020/nonqual.pdf; Exh. 7, a true and
correct copy of which is attached hereto and incorporated herein by this reference.)

Effect of Governor’s Health Orders on Obtaining Voter Registrations

31. The statewide social distancing rules promulgated by Governor Newsom
make in-person solicitation of voter registrations impossible and unlawful.

32. Upon information and belief, even when social distancing rules are eventually
relaxed, it is likely that social behavior will make in-person solicitation of voter
registrations practically ineffective at least up until July 3, 2020, the statutory deadline for
qualifying a new political party for the November 2020 election ballot.

33. Upon information and belief, even had Governor Newsom’s executive order
expired as of today’s date, too much time would already have been lost during the shelter-
in-place order for Plaintiffs to obtain the registrants required to qualify for the November
2020 ballot.

Methods of Gathering Voter Registrations

34. Methods of convincing voters to register with a new political party other than

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
8

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 9 of 151

in-person solicitation, including through e-mail or social media, are not practical
alternatives to in-person voter registration solicitation.

35. Under California law, a party-in-formation can only provide voter
registration forms to potential members through in-person solicitation. (EC section
2158(b)(4) [“If distribution of voter registration cards pursuant to this subdivision is

undertaken by mailing cards to persons who have not requested the cards, the person
mailing the cards shall enclose a cover letter or other notice with each card instructing
the recipients to disregard the cards if they are currently registered voters.”].) The
Secretary of State enforces this prohibition against voter registration efforts made
through electronic as well as traditional mail.

36. Any electronic or on-line method of seeking a change in registration would
therefore require asking the potential re-registrant to obtain her or his own re-registration
form, which, upon information and belief, is far less effective and more expensive than
being able to give the voter registration form directly to the voter.

37. A party-in-formation cannot ascertain when a voter has completed the
registration process through electronic or on-line means, because that step has to be taken
directly with a County Registrar of Voters or the Secretary of State’s office. Hence, it is
impossible for a party-in-formation to contract with a signature-gathering firm to utilize
electronic or on-line methods, with compensation determined on the basis of actual
registrations achieved. By contrast, a party-in-formation is able to contract with a
signature-gathering firm, as the Common Sense Party did, on the basis of physical
registration cards completed and signed by voters, because the voter registration cards are
sent in to the Registrar of Voters in the applicable county by the signature-gathering firm
itself.

38. In addition, upon information and belief, electronic and on-line methods for
soliciting voter registrations are vastly more expensive than in-person registration
solicitation. The Common Sense Party tested on-line versus in-person registration in

September 2019 and found the average cost of attempting to obtain one on-line

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
9

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(ase 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page 10 of 151

registration would be between $20 and $100 per registrant, with no guarantee that a voter
actually completed the process with the Secretary of State, compared to $10 per registrant
for in-person registrations, and a guarantee that the registration obtained through the in-
person method was properly submitted to the County Registrar of Voters. This price

differential increased even more during the solicitation period conducted by the Common

 

Sense Party after the test period, when the cost per registrant obtained through in-person
solicitation was between only $3 and $7.

39. When United States district courts in the Northern District of Illinois and the
Eastern District of Michigan were confronted with this same burden on ballot access
because of the COVID-19 health crisis, they ordered both the use of electronic
registration (which had not otherwise been permitted) and the lowering of the required
number of voter signatures. (See below.) Hence, allowing electronic means alone was
not held to be a sufficient remedy to this current burden on ballot access. These court
cases support lowering the number of required registrations under EC section 5151(c),
even though California currently allows electronic methods of voter registration.

40, Further, in ordering Illinois and Michigan to allow electronic signatures, the
United States district courts were not presented with the restriction found in California
law which makes it illegal to mail (traditionally or by e-mail) a registration form to an
already registered voter.

Cases in Other States

41. The U.S. District Court for the Northern District of Illinois has just recently
held that a state’s interest in requiring some minimum showing of support before granting
ballot access to a political party can be met with a modified requisite number of
signatures, taking into account the extreme social-distancing rules of the extraordinary
present health crisis. (Libertarian Party of Illinois v. Pritzker, No. 20-CV-2112, 2020 WL
1951687 (N.D. Il. Apr. 23, 2020); Exh. 8, a true and correct copy of which is attached

hereto and incorporated herein by this reference.)

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
10

 

 

 
base 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 11 of 151

42. The order issued by the U. S. District Court for the Northern District of
Illinois drastically reduces the number of signatures needed to qualify a new political
party for the ballot to only 10 percent of its original statutory requirement. The number of
required signatures needed for a new party to qualify for the ballot in Illinois is typically
25,000, which is far less than the 68,180 registrations currently needed in California. The
federal court, in recognition of the extraordinary present circumstances, nevertheless
reduced the 25,000 number to only 2,500 signatures. (Libertarian Party of Illinois, 2020
WL 1951687; Exh. 8.)

43. Similarly, the U.S. District Court for the Eastern District of Michigan and the
Supreme Judicial Court of Massachusetts have held that a state’s interest in requiring
some minimum showing of support before granting ballot access to a candidate for public
office can be met with a modified requisite number of signatures, taking into account the
social-distancing rules of the present health crisis. (Esshaki v. Whitmer, No. 2:20-CV-
10831-TGB, 2020 WL 1910154 (E.D. Mich. Apr. 20, 2020); Goldstein vy. Sec’y of
Commonwealth, No. SJC-12931, 2020 WL 190393 1(Mass. Apr. 17, 2020); Exhs. 9 and
10, true and correct copies of which are attached hereto and incorporated herein by this
reference.)

44. The State of New York has also reached a similar conclusion by executive
order. (N.Y. Exec. Order No. 202.2; Exh. 11, a true and correct copy of which is attached
hereto and incorporated herein by this reference.)

45. The State of Vermont has suspended candidate petition signature
requirements entirely for both the August 2020 primary and the November 2020 general
election, in response to the COVID-19 pandemic and corresponding social distancing
rules. (Vt. Gen. Assemb., H.681, Act 92 (2020); Exh. 12, a true and correct copy of
which is attached hereto and incorporated herein by this reference.)

46. The states mentioned above changed or suspended their signature
requirements at an earlier date when the duration of the social-distancing rules was still

uncertain and re-opening seemed possible in a shorter period of time. At today’s later

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
1]

 

 

 
10
Ul
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

tase 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page 12 of 151

date, when social-distancing rules applicable to obtaining voter registrations appear likely
to be kept in place in California up until and including the July 3, 2020 deadline for new
party qualification, any requirement for signatures that does not take into account the fact
that in-person registration gathering has effectively been shut down for the rest of the
2020 qualification period imposes an unconstitutional burden on Plaintiffs’ First and
Fourteenth Amendment rights.

47, The burden upon the State of California to demonstrate that it needs to adhere
to its current registration requirements is an extremely high one, given that many other
states, with the same interest in ensuring a reasonable showing of support for a new
political party or for a candidate before granting ballot access, have reduced the number
of signatures required to qualify for the ballot by very large amounts or have eliminated
signature requirements entirely.

Voter Registration Requirements Codified in EC section 5151(c) are Unduly
Burdensome in Light of Current Pandemic

48. Although the State of California has a legitimate interest in requiring proof of
voter interest in a new party, that interest cannot be vindicated by a requirement that
effectively prevents a new party from qualifying for the ballot. Under the present health
circumstances and statewide order prohibiting the kind of conduct required for in-person
registration solicitation, the State’s requirement of 68,180 voter registrations by July 3,
2020 unreasonably burdens Plaintiffs’ First Amendment rights of association, assembly,
petition and speech.

49. In light of the social-distancing order in California, the minimum requirement
of registrants for a new political party to qualify for the ballot has made access to the
ballot “merely theoretical,” which the United States Supreme Court has explicitly said is
not acceptable. (American Party of Texas v. White (1974), 415 U.S. 767, 783 [“what is
demanded may not be so excessive or impractical as to be in reality a mere device to

always, or almost always, exclude parties with significant support from the ballot. The

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
12

 

 

 
(ase 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 13 of 151

Constitution requires that access to the electorate be real, not ‘merely theoretical.’”’|

50. The highest court in Massachusetts, while discussing the interaction of the
COVID-19 pandemic and state-mandated signature requirements, recognized that,
“statutory requirements that in ordinary times impose only modest burdens . . . may
significantly interfere with the fundamental right to run for political office in a time of
pandemic.” (Goldstein, supra, 2020 WL 1903931; Exh. 10.)

51. Statutes impacting fundamental rights which may have previously withstood
Constitutional scrutiny may now fail to withstand the same level of scrutiny given the
COVID-19 pandemic and current social distancing rules, as is the case with Elections
Code section 5151(c).

52. The Plaintiffs have done all that can reasonably be expected of them to
demonstrate that there is significant popular support for the Common Sense Party in the
current emergency conditions. To insist upon more registrations unreasonably curtails
Plaintiffs’ First and Fourteenth Amendment rights.

FIRST CAUSE OF ACTION
DECLARATORY RELIEF THAT
EC SECTION 5151(C) IS UNCONSTITUTIONAL
AS APPLIED TO PLAINTIFFS

53. Plaintiffs hereby reallege and incorporate by reference the allegations
contained in paragraphs 1 through 52 as if fully set forth herein.

54. Plaintiffs believe that EC section 5151(c), as applied to Plaintiffs’ ability to
qualify for the November 2020 Presidential election, is unconstitutional.

55. Plaintiffs believe that Defendant will take the position that EC section
5151(c), as applied to Plaintiffs’ ability to qualify for the November presidential election,
is not unconstitutional.

56. Accordingly, there exists a case or controversy as between Plaintiffs and
Defendant as to the current constitutionality of EC section 5151(c), as applied to
Plaintiffs, and it is appropriate for the Court to adjudicate this issue on an expedited basis.

57. Based on the foregoing, this Court should declare that EC section 5151(c) is

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
13

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

tase 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page 14 of 151

unconstitutional as applied to Plaintiffs.
SECOND CAUSE OF ACTION

INJUNCTIVE RELIEF TO PREVENT
VIOLATIONS OF THE FIRST AMENDMENT TO
THE U.S. CONSTITUTION (42 U.S.C. section 1983)

58. Plaintiffs hereby reallege and incorporate by reference the allegations
contained in paragraphs 1 through 52 as if fully set forth herein.

59. Under present circumstances, California’s ballot access requirements for new
political parties violate the rights guaranteed to Plaintiffs by the First Amendment to the
United States Constitution, as enforced through 42 U.S.C. section 1983. The .33 percent
registration threshold imposed by EC section 5151 (c), in conjunction with the social
distancing rules promulgated by the Governor’s COVID-19 executive orders, place an
undue burden on Plaintiffs’ ability to obtain the required number of voter registrations to
appear on the November 2020 ballot.

60. Given current circumstances relating to the COVID-19 pandemic and the
inability to gather registrations in-person, the .33 percent registration threshold is
unreasonable, burdensome, and not narrowly tailored to meet any compelling or
legitimate state interest.

61. A real and actual controversy exists between the parties.

62. Plaintiffs have no other adequate remedy at law besides this action for
declaratory and injunctive relief.

63. Upon information and belief, Defendant, acting under color of state law, will
enforce the challenged law against Plaintiffs, in violation of their First Amendment rights.

64. Asa direct and proximate result of the violations complained of herein,
Plaintiffs have suffered and will suffer irreparable harm, which necessitates and justifies

injunctive relief.

65. Based on the foregoing, this Court should issue an injunction to prevent

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
14

 

 

 
Pase 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 15 of 151

Defendants from enforcing EC section 5151(c) on the grounds that it violates Plaintiffs’
and others’ First Amendment rights.
THIRD CAUSE OF ACTION
INJUNCTIVE RELIEF TO PREVENT
VIOLATIONS OF DUE PROCESS UNDER THE FOURTEENTH AMENDMENT

TO THE UNITED STATES CONSTITUTION (42 U.S.C. section 1983)

66. Plaintiffs hereby reallege and incorporate by reference the allegations
contained in paragraphs 1 through 52 as if fully set forth herein.

67. Under present circumstances, California’s ballot access requirements for new
political parties violate the due process rights guaranteed to Plaintiffs by the Fourteenth
Amendment to the United States Constitution, as enforced through 42 U.S.C. section
1983. The .33 percent registration threshold imposed by EC section 5151(c), in
conjunction with the social distancing rules promulgated by the Governor’s COVID-19
executive orders, place an undue burden on Plaintiffs’ ability to obtain the required
number of voter registrations to appear on the November 2020 ballot and deprive them of
their due process rights under the Fourteenth Amendment.

68. Given current circumstances due to the COVID-19 pandemic and the inability
to gather voter registrations in-person, the .33 percent registration threshold is
unreasonable, burdensome, and not narrowly tailored to meet any compelling or
legitimate state interest.

69. Areal and actual controversy exists between the parties.

70. Plaintiffs have no other adequate remedy at law besides this action for
declaratory and injunctive relief.

71. Upon information and belief, Defendant, acting under color of state law, will
enforce the challenged law against Plaintiffs, in violation of their Fourteenth Amendment
due process rights.

72. Asa direct and proximate result of the violations complained of herein,

Plaintiffs have suffered and will suffer irreparable harm, which necessitates and justifies

injunctive relief.
VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
15

 

 

 
pase 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 16 of 151

73. Based on the foregoing, this Court should issue an injunction to prevent

Defendants from enforcing EC section 5151(c) on the grounds that it violates Plaintiffs

and others’ Fourteenth Amendment rights.

PRAYER FOR RELIEF

 

WHEREFORE, Plaintiffs pray that this honorable court enter an order:

1. Requiring the Secretary of State to register the Common Sense Party as an
official political party in California without the need for the Common Sense Party to
obtain more voter registrations than those already submitted to County Registrars of
Voters and the Secretary of State, pursuant to EC section 515 1(c); and

2. Imposing such other equitable relief as necessary or appropriate to preserve

Plaintiffs’ constitutional rights.

Dated: May LA, 2020 Respectfully Submitted:

“
- oe oP
on “oe ; off
a a 2 pf an

f I _ A f 4 fous p .
By: ‘ aw ag gm vA PAKASL
Jamies R. Sutton
The Sutton Law Firm, PC

Attorneys for Plaintiffs

VERIFIED COMPLAINT FOR DECLARATORY & INJUNCTIVE RELIEF
16

 

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 17 of 151

EXHIBIT 1

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 18 of 151

Assembly Bill No. 2351

CHAPTER 903

An act to amend Sections 5100 and 5151 of the Elections Code, relating
to elections.

[Approved by Governor September 30, 2014. Filed with
Secretary of State September 30, 2014.]

LEGISLATIVE COUNSEL’S DIGEST

AB 2351, Gordon. Political party qualification.

Existing law specifies the methods for a political party to qualify to
participate in a primary election. Existing law provides that a party is
qualified to participate in a primary election if, at the last preceding
gubernatorial election, there was polled for any one of its candidates for
any office voted on throughout the state, at least 2% of the entire vote of
the state, Existing law also provides that a party is qualified to participate
in a primary election if, on or before the 135th day before the primary
election, it appears to the Secretary of State, as a result of examining and
totaling the statement of voters transmitted by county elections officials,
that voters equal in number to at least 1% of the entire vote of the state at
the last gubernatorial election have declared an intention to affiliate with
that party.

This bill would revise these provisions for a party to qualify to participate
in a primary election. This bill would provide that a party is qualified if, at
the last preceding gubernatorial primary election, the sum of the votes cast
for all of the candidates for an office voted on throughout the state who
disclosed a preference for that party on the ballot was at least 2% of the
entire vote of the state for that office. Notwithstanding this provision, the
bill would authorize the party to inform the Secretary of State that it declines
to have the votes cast for a candidate counted towards the 2% qualification
threshold, This bill would also provide that a party is qualified to participate
if it appears to the Secretary of State that voters equal in number to at least
0.33% of the total number of voters registered on the 154th day before the
primary election have declared their preference for that party.

If a political party did not qualify to participate in a presidential primary
election, but nevertheless seeks qualification to participate in the following
presidential general election, existing law specifies the methods for the party
to qualify to participate in the general election. Existing law provides that
a party is qualified to participate in a presidential general election if, at the
last preceding gubernatorial election, there was polled for any one of its
candidates for any office voted on throughout the state at least 2% of the
entire vote of the state. Existing law also provides that a party is qualified
to participate in a presidential general election if, on or before the 102nd

96

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 19 of 151

Ch. 903 —2—

day before the general election, it appears to the Secretary of State, as a
result of examining and totaling the statement of voters transmitted by
county elections officials, that voters equal in number to at least 1% of the
entire vote of the state at the last gubernatorial election have declared an
intention to affiliate with that party.

This bill would revise these provisions for a party to qualify to participate
in a presidential general election. This bill would provide that a party is
qualified if, at the last preceding gubernatorial primary election, the sum of
the votes casts for all of the candidates for an office voted on throughout
the state who disclosed a preference for that party on the ballot was at least
2% of the entire vote of the state for that office. Notwithstanding this
provision, the bill would authorize the party to inform the Secretary of State
that it declines to have the votes cast for a candidate counted towards the
2% qualification threshold. This bill would also provide that a party is
qualified to participate if it appears to the Secretary of State that voters equal
in number to at least 0.33% of the total number of voters registered on the
123rd day before the presidential general election have declared their
preference for that party.

This bill would incorporate additional changes to Sections 5100 and 5151
of the Elections Code, as proposed by SB 1043, to be operative only if SB
1043 and this bill are both chaptered and become effective on or before
January 1, 2015, and this bill is chaptered last.

The people of the State of California do enact as follows:

SECTION 1. Section 5100 of the Elections Code is amended to read:

5100. A party is qualified to participate in a primary election under any
of the following conditions:

(a) (1) At the last preceding gubernatorial primary election, the sum of
the votes cast for all of the candidates for an office voted on throughout the
state who disclosed a preference for that party on the ballot was at least 2
percent of the entire vote of the state for that office.

(2) Notwithstanding paragraph (1), a party may inform the Secretary of
State that it declines to have the votes cast for any candidate who has
disclosed that party as his or her party preference on the ballot counted
toward the 2-percent qualification threshold. If the party wishes to have
votes for any candidate not counted in support of its qualification under
paragraph (1), the party shall notify the secretary in writing of that
candidate’s name by the seventh day prior to the gubernatorial primary
election,

(b) On or before the 135th day before a primary election, it appears to
the Secretary of State, as a result of examining and totaling the statement
of voters and their declared political preference transmitted to him or her
by the county elections officials, that voters equal in number to at least 0.33
percent of the total number of voters registered on the 154th day before the
primary election have declared their preference for that party.

96

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 20 of 151

—3— Ch, 903

(c) On or before the 135th day before a primary election, there is filed
with the Secretary of State a petition signed by voters, equal in number to
at least 10 percent of the entire vote of the state at the last preceding
gubernatorial election, declaring that they represent a proposed party, the
name of which shall be stated in the petition, which proposed party those
voters desire to have participate in that primary election. This petition shall
be circulated, signed, and verified, and the signatures of the voters on it
shall be certified to and transmitted to the Secretary of State by the county
elections officials substantially as provided for initiative petitions. Each
page of the petition shall bear a caption in 18-point boldface type, which
caption shall be the name of the proposed party followed by the words
“Petition to participate in the primary election.”

SEC. 1.5. Section 5100 of the Elections Code is amended to read:

5100, A party is qualified to participate in a primary election under any
of the following conditions:

(a) (1) At the last preceding gubernatorial primary election, the sum of
the votes cast for all of the candidates for an office voted on throughout the
state who disclosed a preference for that party on the ballot was at least
2-percent of the entire vote of the state for that office.

(2) Notwithstanding paragraph (1), a party may inform the Secretary of
State that it declines to have the votes cast for any candidate who has
disclosed that party as his or her party preference on the ballot counted
toward the 2 percent qualification threshold. If the party wishes to have
votes for any candidate not counted in support of its qualification under
paragraph (1), the party shall notify the secretary in writing of that
candidate’s name by the seventh day prior to the gubernatorial primary
election.

(b) On or before the 135th day before a primary election, it appears to
the Secretary of State, as a result of examining and totaling the statement
of voters and their declared political preference transmitted to him or her
by the county elections officials, that voters equal in number to at least 0.33
percent of the total number of voters registered on the 154th day before the
primary election have declared their preference for that party.

(c) On or before the 135th day before a primary election, there is filed
with the Secretary of State a political party qualification petition signed by
voters, equal in number to at least 10 percent of the entire vote of the state
at the last preceding gubernatorial election, declaring that the voters signing
the petition support qualification of a proposed party, the name of which
shall be stated in the petition, which proposed party those voters desire to
have participate in that primary election. This petition shall be circulated,
signed and verified, and the signatures of the voters on it shall be certified
to and transmitted to the Secretary of State by the county elections officials
substantially as provided for initiative petitions. Each page of the petition
shall bear a caption in 18-point boldface type, which caption shall be the
name of the proposed party followed by the words “Petition to participate
in the primary election.”

SEC, 2. Section 5151 of the Elections Code is amended to read:

96

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 21 of 151

Ch. 903 —4—

5151. Aparty is qualified to participate in a presidential general election
under any of the following conditions:

(a) The party qualified to participate and participated in the presidential
primary election preceding the presidential general election pursuant to
Section 5100.

(b) (1) At the last preceding gubernatorial primary election, the sum of
the votes cast for all of the candidates for an office voted on throughout the
state who disclosed a preference for that party on the ballot was at least 2
percent of the entire vote of the state for that office,

(2) Notwithstanding paragraph (1), a party may inform the Secretary of
State that it declines to have the votes cast for any candidate who has
disclosed that party as his or her party preference on the ballot counted
toward the 2-percent qualification threshold. If the party wishes to have
votes for any candidate not counted in support of its qualification under
paragraph (1), the party shall notify the secretary in writing of that
candidate’s name by the seventh day prior to the gubernatorial primary
election.

(c) If on or before the 102nd day before a presidential general election,
it appears to the Secretary of State, as a result of examining and totaling the
statement of voters and their declared political preference transmitted to
him or her by the county elections officials, that voters equal in number to
at least 0.33 percent of the total number of voters registered on the 123rd
day before the presidential general election have declared their preference
for that party.

(d) On or before the 135th day before a presidential general election,
there is filed with the Secretary of State a petition signed by voters, equal
in number to at least 10 percent of the entire vote of the state at the last
preceding gubernatorial election, declaring that they represent a proposed
party, the name of which shall be stated in the petition, which proposed
party those voters desire to have participate in that presidential general
election. This petition shall be circulated, signed, and verified, and the
signatures of the voters on it shall be certified to and transmitted to the
Secretary of State by the county elections officials substantially as provided
for initiative petitions. Each page of the petition shall bear a caption in
18-point boldface type, which caption shall be the name of the proposed
party followed by the words “Petition to participate in the presidential
general election.”

SEC, 2.5. Section 5151 of the Elections Code is amended to read:

5151. A party is qualified to participate in a presidential general election
under any of the following conditions:

(a) The party qualified to participate and participated in the presidential
primary election preceding the presidential general election pursuant to
Section 5100.

(b) (1) At the last preceding gubernatorial primary election, the sum of
the votes cast for all of the candidates for an office voted on throughout the
state who disclosed a preference for that party on the ballot was at least 2
percent of the entire vote of the state for that office.

96

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 22 of 151

—5— Ch. 903

(2) Notwithstanding paragraph (1), a party may inform the Secretary of
State that it declines to have the votes cast for any candidate who has
disclosed that party as his or her party preference on the ballot counted
toward the 2-percent qualification threshold. If the party wishes to have
votes for any candidate not counted in support of its qualification under
paragraph (1), the party shall notify the Secretary of State in writing of that
candidate’s name by the seventh day prior to the gubernatorial primary
election,

(c) On or before the 102nd day before a presidential general election, it
appears to the Secretary of State, as a result of examining and totaling the
statement of voters and their declared political preference transmitted to
him or her by the county elections officials, that voters equal in number to
at least 0.33 percent of the total number of voters registered on the 123rd
day before the presidential general election have declared their preference
for that party.

(d) On or before the 135th day before a presidential general election,
there is filed with the Secretary of State a political party qualification petition
signed by voters, equal in number to at least 10 percent of the entire vote
of the state at the last preceding gubernatorial election, declaring that the
voters signing the petition support qualification of a proposed party, the
name of which shall be stated in the petition, which proposed party those
voters desire to have participate in that presidential general election. This
petition shall be circulated, signed, and verified and the signatures of the
voters on it shall be certified to and transmitted to the Secretary of State by
the county elections officials substantially as provided for initiative petitions.
Each page of the petition shall bear a caption in 18-point boldface type,
which caption shall be the name of the proposed party followed by the words
“Petition to participate in the presidential general election.”

SEC. 3. (a) Section 1.5 of this bill incorporates amendments to Section
5100 of the Elections Code proposed by both this bill and Senate Bill 1043.
It shall only become operative if (1) both bills are enacted and become
effective on or before January 1, 2015, (2) each bill amends Section 5100
of the Elections Code, and (3) this bill is enacted after Senate Bill 1043, in
which case Section 1 of this bill shall not become operative.

(b) Section 2.5 of this bill incorporates amendments to Section 5151 of
the Elections Code proposed by both this bill and Senate Bill 1043. It shall
only become operative if (1) both bills are enacted and become effective on
or before January 1, 2015, (2) each bill amends Section 5151 of the Elections
Code, and (3) this bill is enacted after Senate Bill 1043, in which case Section
2 of this bill shall not become operative.

96

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 23 of 151

EXHIBIT 2

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 24 of 151
2043 California Assembly Bill No. 2351, California..., 2013 California...

2013 CA A.B, 2351 (NS)
2013 California Assembly Bill No, 2351, California 2013-2014 Regular Session

CALIFORNIA COMMITTEE REPORT

VERSION: General

August 25, 2014

Version Date August 25, 2014
Gordon.

TEXT:
BILL ANALYSIS

CONCURRENCE IN SENATE AMENDMENTS AB 2351 (Gordon) As Amended August 21, 2014 Majority vote

 

|ASSEMBLY: |77-0 (May 15, 2014) |SENATE: |34-0 (August 25, | |||

 

| | |2014) |

Original Committee Reference: E. & R.

SUMMARY : Revises conditions under which a political party is considered qualified to participate in a primary or presidential
general election. Specifically, this bill :

1)Provides that a political party is qualified to participate in a primary or presidential general election if, at the last preceding
gubernatorial primary election, the sum of the votes cast for all of the candidates for an office voted on throughout the state who
disclosed a preference for that party on the ballot was at least 2% of the entire vote of the state, instead of the last preceding
gubernatorial general election in which there was polled for any one of its candidates for any office voted on through the state,

at least 2% of the entire vote of the state.

2)Permits a party to inform the Secretary of State (SOS) that it declines to have the votes cast for any candidate who has
disclosed that party as his or her party preference on the ballot counted toward the 2% qualification threshold, Requires a party,
if a party wishes to have votes for any candidate not counted in support of its qualification, to notify the SOS in writing of that

candidate's name by the seventh day prior to the gubernatorial primary election.

3)Provides that a political party is qualified to participate in a primary election if, on or before the 135th day before a primary
election, it appears to the SOS, as a result of examining and totaling the statement of voters and their declared political
preferences transmitted to the SOS by county elections officials, that voters equal in number to at least 0.33 % of the total

number of voters registered on the 154th day before the primary election have declared their preference for that party, instead

of at least 1% of the entire vote of the state at the last preceding gubernatorial election have declared their intention to affiliate

with that party.

arty is qualified to participate in a presidential general election if, on or before the 102nd day before

4)Provides that a political p
voters and their

a presidential general election, it appears to the SOS, as a result of examining and totaling the statement of
declared political preferences transmitted to the SOS by county elections officials, that voters equal in number to at least 0.33%
of the total number of voters registered on the 123rd day before the presidential general election have declared their preference

for that party, instead of at least

1% of the entire vote of the state at the last preceding gubernatorial election have declared their intention to affiliate with that

party.

 

* @ 9020 Thomson Reuters. No clairn to orginal U.S. Government Works.

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 25 of 151
2013 California Assembly Bill No. 2351, California..., 2013 California...

5)Makes other corresponding changes.

The Senate amendments add double-jointing language to avoid chaptering problems with SB 1043 (Torres) of the current

legislative session,

AS PASSED BY THE ASSEMBLY , this bill was substantially similar to the version passed by the Senate.

FISCAL EFFECT : None. This bill is keyed non-fiscal by the Legislative Counsel.

COMMENTS : According to the author, "Proposition 14, passed by the voters in June of 2010, will eliminate a major way the

smaller political parties remain qualified and therefore maintain ballot status. In response, AB 2351 would make two distinct

changes to the party qualification statutes to remedy this situation and continue to provide smaller parties with a means to retain

their qualified party status."

In February 2009, the Legislature approved SCA 4 (Maldonado), Resolution Chapter 2, Statutes of 2009, which was enacted
by the voters as Proposition 14 on the June 2010 statewide primary election ballot. Proposition 14 implemented a top two

primary election system in California for most elective state and federal offices. At primary elections, voters are able to vote

for any candidate, regardless of party, and the two candidates who receive the most votes, regardless of party, advance to the

general election,

The implementation of the top two primary system has had a significant impact on third parties. Only the top two candidates
for most elective state and federal offices advance to the general election. Under this new process, it is challenging for a third
party candidate for statewide office to advance to the general election ballot. Consequently, it has become impractical for third
parties to maintain their status as qualified political parties based on the number of votes cast for their candidates for statewide
office at the general election since their candidates typically will not appear on the general election ballot. In addition, as that
method to maintain party qualification status goes away, parties will likely have to meet the registration test in order to maintain

their qualification status,

According to the author's office, in an effort to address this problem this bill allows a political party to maintain its status if at the
last preceding gubernatorial primary election, instead of the last preceding gubernatorial general election, the sum of the votes
cast for all of the party's candidates for a statewide office total at least 2% of the votes for that office. In other words, this bill
moves the timing of when the 2% test occurs, from the preceding gubernatorial general election to the preceding gubernatorial
primary election as well as allowing the 2% threshold to be calculated based on the votes for all of the party's candidates in

a particular race, not just one candidate.

Additionally, this bill changes the registration threshold for party qualification from 1% of all votes cast in the gubernatorial
general election to 0.33% of all registered voters that have declared their preference for that party, regardless of the gubernatorial
voter turnout, The combination of these changes will help alleviate the challenges smaller parties face when trying to maintain

their political party qualification status.

The Senate amendments make technical changes to avoid chaptering problems with SB 1043. This bill, as amended in the

Senate, is consistent with the Assembly actions.
Please see the policy committee analysis for a full discussion on this bill,

Analysis Prepared by : Nichole Becker / E. & R. / (916) 319-2094 FN: 0005323

») Thomson Reuters. No claim to original U.S. Governmont Works.

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 26 of 151
2013 California Assembly Bill No. 2351, California..., 2043 California... ;

2013 CA A.B, 2351 (NS)

End of Document © 2020 Thomson Reuters. No claim to original U.S. Government Works,

 

 

 

 

STLAW! © 2020 Tharnson Reuters. No claim to original US, Government Works, 3

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 27 of 151

EXHIBIT 3

 

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page 28 of 151
California Bill Analysis, A.B. 23571 Sen., 8/21/2014, California Bill Analysis, A.B. 2351...

 

 

 

CAB, An., A.B. 2351 Sen., 8/21/2014

California Bill Analysis, Senate Floor, 2013-2014 Regular Session, Assembly Bill 2351

August 21, 2014
California Senate
2013-2014 Regular Session

_-- §SENATE RULES COMMITTEE § AB 23518 §Office of Senate Floor Analyses § § §1020
N Street, Suite 524 § § §(916) 651-1520 Fax: (916) § § §327-4478 § § -- THIRD READING

Bill No: AB 2351
Author: Gordon (D)
Amended: 8/21/14

Vote: 21

SENATE ELECTIONS & CONST. AMEND. COMM. : 4-0, 6/17/14 AYES: Padilla, Hancock, Jackson, Paviey NO VOTE

RECORDED: Anderson
ASSEMBLY FLOOR : 77-0, 5/15/14 - See last page for vote
SUBJECT : Political party qualification

SOURCE : Author

DIGEST : This bill revises conditions under which a political party is considered qualified to participate in a primary or

presidential general election.
Senate Floor Amendments of 8/21/14 add double-jointing language with SB 1043 (Torres).

ANALYSIS : Existing law: 1.Provides that a political party is qualified to participate in a primary election under any of the

following conditions:
A, If, at the last preceding gubernatorial election, there CONTINUED was polled for any one of its candidates for any office
voted on through the state, at least 2% of the entire vote of the state.

B. If, on or before the 135th day before any primary election, it appears to the Secretary of State (SOS), as a result of
examining and totaling the statement of voters and their political affiliations transmitted to the SOS by county elections
officials, that voters equal in number to at least 1% of the entire vote of the state at the last preceding gubernatorial election
have declared their intention to affiliate with that party.
C. If, on or before the 135th day before any primary election, there is filed with the SOS a petition signed by voters equal

in number to 10% of the entire vote of the state at the last preceding gubernatorial election, declaring that they represent a
the name of which shall be stated in the petition, which proposed party those voters desire to have participate

proposed party,
itical party is qualified to participate in a presidential general election under

in that primary election. 1.Provides that a pol
any of the following conditions:
A. The party is qualified to participate and participated in the pre

election pursuant to existing law.
B, If, at the last preceding gubernatorial election, there was polled for any one

through the state, at least 2% of the entire vote of the state.

sidential primary election preceding the presidential general

of its candidates for any office voted on

‘) Thomson Reuters. No claim to original U.S. Government Works,

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 29 of 151
California Bill Analysis, A.B. 2351 Sen., 8/21/2014, California Bill Analysis, AB, 2351...

C. If, on or before the 135th day before any primary election, it appears to the SOS, as a result of examining and totaling

the statement of voters and their political affiliations transmitted to the SOS by county elections officials, that voters equal in
number to at least 1% of the entire vote of the state at the last preceding gubernatorial election have declared their intention
to affiliate with that party. CONTINUED

D. If, on or before the 135th day before any primary election, there is filed with the SOS a petition signed by voters equal

1 to 10% of the entire vote of the state at the last preceding gubernatorial election, declaring that they represent a

in numbe
voters desire to have participate

proposed party, the name of which shall be stated in the petition, which proposed party those
in that primary election. 1.Requires each political party to have its qualifications reviewed by the SOS upon the occurrence of
the gubernatorial election. A party that does not meet the standards for qualification, as described above, shall be prohibited
from participating in any primary or presidential general election. Requires a party that loses qualification, but seeks to regain
§ indicating that it intends to regain qualification. This bill: 1.Provides that a

that qualification, to file a notice with the SO
1 election if, at the last preceding gubernatorial

political party is qualified to participate in a primary or presidential genera
primary election, the sum of the votes cast for all of the candidates for an office voted on throughout the state who disclosed a
preference for that party on the ballot was at least 2% of the entire vote of the state, instead of the last preceding gubernatorial
general election in which there was polled for any one of its candidates for any office voted on through the state, at least 2'%
of the entire vote of the state. 2.Permits a party to inform the SOS that it declines to have the votes cast for any candidate who
has disclosed that party as his/her party preference on the ballot counted toward the 2% qualification threshold. Requires a
party, if a party wishes to have votes for any candidate not counted in support of its qualification, to notify the SOS in writing
of that candidate's name by the 7th day prior to the gubernatorial primary election. 3.Provides that a political party is qualified
to participate in a primary election if, on or before the 135th day before a primary election, it appears to the SOS, as a result
of examining and totaling the statement of voters and their CONTINUED declared political preferences transmitted to the
SOS by county elections officials, that voters equal in number to at least 0.33% of the total number of voters registered on the
154th day before the primary election have declared their preference for that party, instead of at least 1% of the entire vote of
the state at the last preceding gubernatorial election have declared their intention to affiliate with that party. 4.Provides that a
political party is qualified to participate in a presidential general election if, on or before the 102nd day before a presidential

ult of examining and totaling the statement of voters and their declared political

general election, it appears to the SOS, asa res
3% of the total

preferences transmitted to the SOS by county elections officials, that voters equal in number to at least 0.3
number of voters registered on the 123rd day before the presidential general election have declared their preference for that
party, instead of at least 1% of the entire vote of the state at the last preceding gubernatorial election have declared their

intention to affiliate with that party. 5.Contains double-jointing language with SB 1043 (Torres).

Background In February 2009, the Legislature approved SCA 4 (Maldonado, Chapter
2) which was enacted by the voters as Proposition 14 on the June 2010 Statewide Primary Election Ballot. Proposition 14

implemented a Top Two primary election system in California for most elective state and federal offices. At primary elections,
voters are able to vote for any candidate, regardless of party, and the two candidates who receive the most votes, regardless
of party, advance to the general election. The implementation of the Top Two primary system has had a significant impact on
third parties. Only the top two candidates for most elective state and federal offices advance to the general election. Under
this new process, it is challenging for a third party candidate for statewide office to advance to the general election ballot.
Consequently, it has become impractical for third parties to maintain their status as qualified political parties based on the
number of votes cast for their candidates for statewide office at the general CONTINUED election since their candidates may
not appear on the general election ballot. In addition, as that method to maintain party qualification status goes away, parties

will likely have to meet the registration test in order to maintain their qualification status.

FISCAL EFFECT : Appropriation: No Fiscal Com.: No Local: No

SUPPORT : (Verified 8/22/14) Secretary of State California Alliance for Retired Americans Californians for Electoral Reform
Coalition for Free and Open Elections Libertarian Party of California Peace & Freedom Party of California

ARGUMENTS IN SUPPORT : California Alliance for Retired Americans states that this bill “moves the vote test for parties
to maintain their ballot status from the general election to the primary and takes the sum of all of the party's candidates for

 

ho

€: 2020 Thomson Reuters. No claim to orlginal US. Government! Works,

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 30 of 151
California Bill Analysis, A.B. 2351 Sen., 8/21/2014, California Bill Analysis, A.B. 2351...

 

a statewide office to meet this test. This move was necessary because it is now highly unlikely that smaller alternative party
candidates will qualify for future general elections as a result of the new Top Two elections laws. In addition, if passed, this bill

% of the total registration. This is over half of the current registration test requirements.

will reduce the registration test to .33
ies to maintain ballot status

However, as the total number of registrations increase, the number of registrations needed by the part
rties is fundamental to a multi-party electoral system. Historically, alternative

will increase as well. Ballot access for all viable pa
that are now part of our social fabric.”

parties have promoted many reforms, such as social security,

ASSEMBLY FLOOR : 77-0, 5/15/14 AYES: Achadjian, Alejo, Allen, Ammiano, Bigelow, Bloom, Bocanegra, Bonilla, Bonta,

Bradford, Brown, Buchanan, Ian Calderon, Campos, Chau, Chavez, Chesbro, Conway, Cooley, Dababneh, Dahle, Daly,
Dickinson, Donnelly, Eggman, Fong, Fox, Frazier, Beth Gaines, Garcia, Gatto, Gomez, Gonzalez, Gordon, Gorell, Gray, Grove,
Hagman, Hall, Harkey, Roger Hernandez, CONTINUED Holden, Jones, Jones-Sawyer, Levine, Linder, Logue, Lowenthal,
Maienschein, Medina, Melendez, Mullin, Muratsuchi, Nazarian, Nestande, Olsen, Pan, Patterson, Perea, John
A. Petez, V. Manuel Pefez, Quirk, Quirk-Silva, Rendon, Rodriguez, Salas, Skinner, Stone, Ting, Wagner, Waldr
Wieckowski, Wilk, Williams, Yamada, Atkins NO VOTE RECORDED: Mansoor, Ridley-Thomas, Vacancy RM:e 8/22/14
Senate Floor Analyses SUPPORT/OPPOSITION: SEE ABOVE **** END #*** CONTINUED

‘on, Weber,

CAB. An, A.B. 2351 Sen., 8/21/2014

End of Document © 2020 Thomson Reuters. No claim to original U.S. Government Works.

 

‘LAW © 2020 Thomson Reuters. No claim to orginal U.S. Government Works,

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 31 of 151

EXHIBIT 4

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 32 of 151

 

 

EXECUTIVE DEPARTMENT
STATE OF CALIFORNIA

EXECUTIVE ORDER N-33-20

WHEREAS on March 4, 2020, | proclaimed a State of Emergency to exist in
California as a result of the threat of COVID-19; and

WHEREAS in a short period of time, COVID-19 has rapicily spread
throughout California, necessitating updated and more stringent guidance from
federal, state, and tocal public health officials; and

WHEREAS for the preservation of public health and safety throughout the
entire State of California, | find it necessary for all Californians to heed the State
public health directives from the Department of Public Health.

NOW, THEREFORE, I, GAVIN NEWSOM, Governor of the Stale of California,
in accordance with the authority vested in me by the State Constitution and
statutes of the State of California, and in particular, Government Code sections
8567, 8627, and 8665 do hereby issue the following Order io become effective

immediately:
IT 18 HEREBY ORDERED THAT:

1) To preserve the public health and safety, and to ensure the healthcare
delivery system is capable of serving all, and prioritizing fnose at the
highest risk and vulnerability, all residents are directed to irnmediately
heed the current State public health directives, which | ordered the
Department of Public Health to develop for the current statewide
status of COVID-19, Those directives are consistent with the March 19,
2020, Memorandum on Identification of Essential Critical Infrastructure
Workers During COVID-19 Response, found at: hitos://covid l?.ca.gov/.

Those direciives fallow:

 

ORDER OF THE STATE PUBLIC HEALTH OFFICER
March 19, 2020

To protect public health, | as State Public Health Officer and Director
of the California Department of Public Health order ail individuals living
in the State of California to stay home or at their place of residence
except as needed Io maintain continuity of operations of the federal
critical infrastructure sectors, cs outlined at
hitos://www.cisa.gov/identitying-critical-infrastructure-during-covid-
19. In addition, and in consuitation with the Director of the Governor's
Office of Ernergency Services, | may designate additional sectors as
critical in order to protect the health and well-being of all Californians.

Pursuant fo the authority under the Health and Safety Code 120125,
120140, 131080, 120130{c), 120135, 120145, 120175 and 120150, this
order is fo go into effect immediately and shall stay in effect uniil

further notice.

The federal government has identified 16 critical infrastructure sectors
whose assets, systems, and networks, whether physical or virtual, are
considered so vital fo the United States that their incapacitation or

 

 

 

 
Case. 2:20-cv-01091-MCE-EFB. Document 1. Filed 05/29/20 Page 33 of 151

 

 

destruction would have a debilitating effect on security, economic
security, public health or safety, or any combination thereof. | order
that Californians working in these 16 critical infrastructure sectors may
continue their work because of the importance of these séeciors to
Californians’ health and well-being.

This Order is being issued to protect the public health of Californians,
The California Department of Public Health looks to establish
consistency across the state in order to ensure that we mitigate the
impact of COVID-19. Our goal is simple, we want io bend the curve,
and disrupt the spread of the virus.

The supply chain must cantinue, and Californians must have access to
such necessities as food, prescriptions, and health care. When people
need to leave their homes or places of residence, whether fo obtain
or perform the functions above, or to otherwise facilitate authorized
necessary activities, they should af all times praciice social distancing.

2) The healthcare delivery system shall prioritize services to serving those
who are the sickest and shall prioritize resources, inclucing personal
protective equipment, for the providers providing direct care to them.

3) The Office of Emergency Services is directed to take necessary steps to
ensure compliance with this Order.

4) This Order shall be enforceable pursuant to California law, including,
bul not limited fo, Government Code section 8645.

IT I§ FURTHER ORDERED that as soon as hereafter possible, this Order be
filed in the Office of the Secretary of State and that widespread publicity and
notice be given of this Order.

This Order is not intended to, and does not, create any rights or benefits,
substantive or procedural, enforceable at law or in equity, against the State of
California, its agencies, departments, entities, officers, employees, or any other

person,

IN WITNESS WHEREOF | have
hereynio set my hand and caused

    
 

 

Wy]

io
/GAVIN NEWSOM

“~o, Covernor of California

 

a
h
APTEST: = wo
Os. <.000
ne wet — eannnt
ALEX PADILLA

Secretary of State

 

 

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 34 of 151

EXHIBIT 5

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 35 of 151

ALEX PADILLA | SECRETARY OF STATE | STATE OF CALIFORNIA

ELECTIONS DIVISION
1500 11° Street, 5" Floor, Sacramento, CA 95814 | Tel 916.657.2166 | Fax 916.653.3214 | www.sos.ca.gov

 

 

POLITICAL BODIES ATTEMPTING TO QUALIFY

 

 

 

Attempting to qualify for the November 3, 2020, General Election

Common Sense Party
Tom Campbell

22536 Lake Forest Lane
Lake Forest, CA 92630

Constitution Party of California
Don Grundmann

59 Washington Street #152
Santa Clara, CA 95050

Good Government Party
Del Stewart

3125 Harbor Ridge Lane
San Diego, CA 92103

The Hogwash Party

Rich Riel

9848 Apple Tree Drive #D
San Diego, CA 92124

K9 Party

Robert Pendleton

3309 Camino Coronado
Carlsbad, CA 92009

New America Political Party
No contact information available.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 36 of 151

EXHIBIT 6

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 37 of 151

5/26/2020 Political Party Qualification | California Secretary of State

Alex Padilla
California Secretary of State a ee _

 

 

: What can we help you with?

 

 

 

 

Political Party Qualification

A qualified political party is entitled to participate in any primary election or presidential general election.
The following information is for a new political party to be entitled to participate in either the March 3, 2020, pri

November 3, 2020, presidential general election.

(Elections Code § 338.)
imary election or the

The political parties currently qualified to participate in the elections are, in alphabetical order: the American Independent Party, the

Democratic Party, the Green Party, the Libertarian Party, the Peace and Freedom Party, and the Republican Party.

Beginning the Process of Qualifying a Political Party
Whenever a group of electors desires to qualify a new political party, the group shall form a political body by carrying out the

following two requirements (Elections Code § 5001):

Hold a Caucus or Convention
The group of electors must hold a caucus or convention at which temporary officers shall be elected and a party
0 similar to the name of an existing party so as to mislead the voters, and shall not conflict with

name designated.

The designated name shall not be s
that of any existing political party or other political body.

Filing Notice with Secretary of State

Following the convention, the group must file a formal notice with the Secretary of State. The notice must contain the following

information:
« That the political body has organized,

« That the political body elected temporary officers,

« That the political body intends to qualify a political party pursuant to Elections Code section 5100 or 5151, but not both,

and
e The names and addresses of the temporary officers of the political body.

unty elections officials of the name of the political body, its

Upon receipt of the above notice, the Secretary of State will notify co
r the next primary election or for the next presidential general

intent to qualify as a political party, and whether it intends to qualify fo
election. (Elections Code § 5002.)

A political body is entitled, upon request to the Secretary of State, to have counted toward its qualification as a political party,
affidavits of registration in which voters disclosed a preference with the political body prior to the date the political body filed the
above notice. This request must be made within the first 70 days after filing the notice. (Elections Code § 5003.)

Two Methods to Qualify a Political Party

A political body may use one of two methods to qualify as a political party: voter registration or petition. (Elections Code §§ 5100,
5151.)

Voter Registration Method - Elections Code Section 5100(b) or 5151(c)

https://www.sos.ca.gov/elections/political-parties/political-party-qualification/ 1/3

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 38 of 151

Political Party Qualification | California Secretary of State
as that voters equal in number to at least 0.33 percent of the total number

lection or the 123rd day before the presidential general election complete
me of the political body intending to qualify as a political party.

5/26/2020
To qualify a new political party by voter registration requir
of voters registered on the 154th day before the primary e
an affidavit of registration, disclosing a preference by writing in the na
(Elections Code §§ 5100(b), 5151(c).)

These completed affidavits of registration must be submitted to the county elections officials 154 days prior to any primary election
(if intending to qualify to participate in the next primary election) or 123 days before a presidential general election(if intending to
qualify to participate in the next presidential general election). (Elections Code §§ 2187(c)(1), (c)(4).) The completed affidavits of
registration should be submitted to the elections official in the counties of the voters' residences. They may be submitted to the
Secretary of State's office, although this will result in delays to the counties' receipt of the affidavits.

» 154 days prior to the March 3, 2020, primary election is October 1, 2019.

 

« 123 days prior to the November 3, 2020, presidential general election is July 3, 2020.

 

taling the reports of registration from the counties, that the political
33 percent of the total number of voters registered on the 154th day
(Elections Code §§ 5100(b), 5151(c).)

The Secretary of State must determine, from examining and to
body obtained voter registrations equal in number to at least 0.
before the primary election or the 123rd day before the presidential general election.

If a political body chooses to use the voter registration method, they can contact the Secretary of State Elections Division to obtain
voter registration cards. Any request of 50 or more voter registration cards will require a representative from the political body to
complete and submit a "Voter Registration Card Statement of Distribution" form to the Secretary of State. A "Voter Registration Card
Statement of Distribution" form is available on the Secretary of State's website at elections.cdn.sos.ca.govivrdis.pdf
(hitps://elections.cdn.sos.ca.gov/vrdis.pdf). The completed form must be mailed or faxed to:

Secretary of State
Elections Division

4500 11th Street, Sth Floor
Sacramento CA 95814
Fax: (916) 653-3214

information on voter registration drives is available on the Secretary of State's website at www.sos.ca.gov/elections/additional-
elections-information/publications-and-resources/guide-vr-drives/{/elections/publications-and-resources/guide-vr-

drives/).

Petition Method - Elections Code Section 5100(c) or 5151(d)

To qualify a new political party by petition, no later than 135 days prior to the primary election or the presidential general election,
the Secretary of State must determine if a political body intending to qualify collected petition signatures of registered voters equal
to 10 percent of the votes cast at the last gubernatorial election. (Elections Code §§ 5100(c), 5151(d).) The current signature
requirement is 1,271,255 (10% of 12,712,542, the votes cast at the November 8, 2018, gubernatorial election).

In order for the Secretary of State to make this determination on or before the 135th day prior to the primary election or the
presidential general election, the counties must have ampie time to count and verify the signatures.

« 135 days prior to the March 3, 2020, primary election is October 20, 2019.

+ 135 days prior to the November 3, 2020, presidential general election is June 21, 2020.

If a political body chooses the petition process, it is responsible to print and distribute petitions at its expense. The Secretary of
State does not review the petition prior to its distribution. The political body may need to obtain the services of an attorney who is

familiar with election law to ensure the accuracy of the petition.

milar to the initiative petition process. (Elections Code §§ 5100(c), 5151(d).) For
example, the petitions must be filed with the appropriate county elections officials and may be submitted in sections; however, all
the sections submitted in a single county must be filed at the same time. Information on the initiative process is available on the
Secretary of State's website at www.sos.ca.gov/ballot-measures/initiative-guide.htm(/) :

The petition process to qualify a political party is si

 

If the Political Body Qualifies as a Political Party
A newly qualified political party must determine which existing political party's statutory provisions it will follow for the operation of its
activities. The temporary officers of the newly qualified political party shall file notice of its selection with the Secretary of State not

later than 30 days after the political party qualifies. (Elections Cade § 5005.)

https://www.sos.ca.gov/elections/political-parties/political-party-qualification/ 2/3

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page 39 of 151
Political Party Qualification | California Secretary of State

e section 5100 must also determine which existing political party's

dential primary election. If the newly qualified political party has not

State of its selection on or before the 125th day

5/26/2020

A political party newly qualified pursuant to Elections Cod
statutory provisions it will follow for the conduct of its presi
elected permanent officers, the temporary officers shall notify the Secretary of
before the presidential primary election. (Elections Code § 5006.)

d the conduct of their presidential primary elections

The existing qualified political parties with statutes relating to their activities an
and the Peace and Freedom Party.

are: the Democratic Party, the Republican Party, the American Independent Party,

Maintaining Its Qualified Status
Once qualified, a political party maintains its qualified status by:

Retaining registrants representing at least 1/15 of 1 percent (0.067%) of the total state registration (Elections Code §§ 5101,

5153); and

Having one of its statewide candidates (running for Governor, Lieutenant Governor, Secretary of State, Controller, Treasurer,
Attorney General, Insurance Commissioner, or United States Senator) receive at least 2 percent of the entire vote of the
state for that office at the June 5, 2018, gubernatorial primary election (Elections Code §§ 5100(a), 5151(b)); or

nt of the total number of voters registered on the 154th day

Retaining statewide registration equaling at least 0.33 perce
dential general election. (Elections Code §§ 5100(b), 5151(c).)

before the primary election or the 123rd day before the presi

If the Political Body Fails to Qualify as a Political Party

If by the 135th day before any primary election (if intending to qualify to participate in the next primary election) or the 102nd day
prior to a presidential general election (if intending to qualify to participate in the next presidential general election), a political body
has not qualified as a political party, the political body shall be considered to have abandoned its attempt to qualify as a political
party and shall be ineligible to participate in the following primary election or the following presidential general election. (Elections

Code § 5004.)

Note to Political Body Organizers

These web pages are intended to provide general information about the formation of political bodies and the qualification of political
parties and do not have the force and effect of law, regulation, or rule. It is distributed with the understanding that the Secretary of
State is not rendering legal advice and these pages are not a substitute for legal counsel for any person or group using it.

in case of conflict, the law, regulation, or rule will apply. Interested persons should obtain the most up-to-date information available

because of possible changes in law or procedure since the publication of these pages.

https:/Avww.sos.ca.gov/elections/political-parties/political-party-qualification/ 3/3

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 40 of 151

EXHIBIT 7

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 41 of 151

County
Alameda
Alpine
Amador
Butte
Calaveras
Colusa
Contra Costa
Del Norte

El Dorado
Fresno
Glenn
Humboldt
Imperial

Inyo

Kern

Kings

Lake

Lassen

Los Angeles
Madera
Marin
Mariposa
Mendocino
Merced
Modoc
Mono
Monterey
Napa
Nevada
Orange
Placer
Plumas
Riverside
Sacramento
San Benito
San Bernardino
San Diego
San Francisco
San Joaquin
San Luis Obispo
San Mateo
Santa Barbara
Santa Clara

Report of Registration as of February 18, 2020

Registration by Political Bodies Attempting to Qualify by County

Total
701

=
=

bo
=
Copa Oa N O ON DO FA OC

>

230

359
11

366
92

1,258
4,342
254
45

32

31

20
4,336

Common Sense Constitution Party Good Government

Party
695

N =
eocecnroomosn coos oS

=

21

1,230
4,294
254
42

28

27

17
1,328

13

of California
4

me COCA a an ROG CO Ow A oO

—
+O -

fe
sj

SCanegcnkOBaean Ona nono

N
BN

Oo BP HW CO a

Party

oo oO 9 6
Or oc cc coc oOcCOrcmlUCcCCCcUOCCcCCOCUCCcUOCUCCCcCCOCUCcCOCUcUOCCcUOUCUCUWCcUDCcUOCUCUODCcUOCc OCOD COCcUKUOCUCUCUUOCUCUCCCUUOCUCUDCUOCUCUWDCOUCOCULN

The Hogwash
Party

Oo oO
oo oO Oo M7 CO co co oO oc ColcOCUCUODCc OCD Cc OCCcUUOUCUCUDW Cc OCUCUNDCcUOW Cc COCCKUOclUCUOCCcUOCCcOCUCUNDCcOCCCOD OC OC oOcUCcUD OC OCC CcCOCUCcCCOCLCc SO

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 42 of 151

Report of Registration as of February 18, 2020
Registration by Political Bodies Attempting to Qualify by County

New America
County K9 Party Political Party
Alameda
Alpine
Amador
Butte
Calaveras
Colusa
Contra Costa
Del Norte
El Dorado
Fresno
Glenn
Humboldt
Imperial
Inyo
Kern
Kings
Lake
Lassen
Los Angeles
Madera
Marin
Mariposa
Mendocino
Merced
Modoc
Mono
Monterey
Napa
Nevada
Orange
Placer
Piumas
Riverside
Sacramento
San Benito
San Bernardino
San Diego
San Francisco

oO 0 CG
oOo oo cco co oc olUlcrCrCUCUCUOCUCcUDCcOCUCUOCUCCCcUDCUOUCNDCcCOCODOCCOCUCCUKUOCUCUCCcUOCUCUUCUDCOCCcOcCUCUDWCcOCUCUDCCUOCUCUCCOCLCcO

San Joaquin
San Luis Obispo

o

San Mateo
Santa Barbara
Santa Clara

Qo cp Oo Oo Oo
On 7ococc oO ce co cocUlmcrrlmlUcUOCCcUODCcw RB DCUOOUCCCcUOCCcCOCCcUOCUCCCODCCOCUCOCWCUCCcKOCUWCUCOCUCNCCOCCCOCUCCCCOCCcUOCUCUD COCO DD
oo

14

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 43 of 151

Report of Registration as of February 18, 2020
Registration by Political Bodies Attempting to Qualify by County

Commen Sense Constitution Party Good Government The Hogwash

County Total Party of California Party Party
Santa Cruz 12 8 4 0 0
Shasta 14 12 2 0 0
Sierra 0 0 0 0 0
Siskiyou 0 0 0 0 0
Solano 30 30 0 0 0
Sonoma 22 21 0 1 0
Stanislaus 42 25 17 0 0
Sutter 2 0 0 0
Tehama 10 2 0 0
Trinity 1 4 0 0 0
Tulare 152 148 4 0 0
Tuolumne 0 0 0 0 0
Ventura 10 3 7 0 0
Yolo 3 4 2 0 0
Yuba 11 11 0 0 0
State Total 11,116 10,859 232 4 5

15

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 44 of 151

Report of Registration as of February 18, 2020
Registration by Political Bodies Attempting to Qualify by County

New America
County K9 Party Political Party
Santa Cruz
Shasta
Sierra
Siskiyou
Solano
Sonoma
Stanislaus
Sutter
Tehama
Trinity
Tulare
Tuolumne
Ventura
Yolo
Yuba
State Total

oOo oc oO OF CTC CO OC COC OlUmcUOUCUOULUCUNNUCUCUNUCUCO
moc c CO COC OlUcUCUCUCUNDCcUOUCUOUUODULUOUlULUCUOLUD

—
oa

16

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 45 of 151

 

 

EXHIBIT 8

 

 

 
Doc. 26

Libertarian Party GE Mp@iz2e28-C\P 0209 etkeiICE-EFB Document 1, Filed 05/2
Case: 1:20-cv-02112 Document #: 26 Filed: bay25/40 Pade Wap 101 eMGetS Gigkel

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

LIBERTARIAN PARTY OF ILLINOIS,
Case No. 20-cv-2112

)
et al., )
)
Plaintiffs, ) Hon. Charles R. Norgle, Sr.,
) Presiding Judge
and KYLE KOPITKE, )
)
Intervenor, )
)
Vv. )
)
J.B. PRITZKER, et al., )
) Hon. Rebecca R. Pallmeyer,
Defendants. ) Emergency Judge

MEMORANDUM OPINION AND ORDER

Plaintiffs are the Libertarian Party of Illinois; the lilinois Green Party; and several Illinois
registered voters who wish to vote for those parties’ candidates in the November 2020 election,
to run for state or federal office in the November 2020 election on behalf of those parties or as
independents, and/or to gather signatures to ensure that their candidates of choice appear on the
ballot for the November 2020 election.’ On April 2, 2020, Plaintiffs filed this lawsuit against Illinois
Governor J.B. Pritzker and others, seeking to enjoin or modify “IIlinois’ in-person signature
collection and witnessing requirements for independent and third-party candidates in Illinois

seeking to qualify for the November 3, 2020 election,” in light of the “public health emergency

 

1 The registered-voter Plaintiffs are David F. Black, whom the Illinois Green Party
has nominated as its candidate for United States Senate; Sheldon Schafer, who is a Co-Chair of
the Illinois Green Party and has full authority to act for and on behalf of it in this lawsuit; Richard
Whitney, who is likewise a Co-Chair of the Illinois Green Party and has full authority to act for and
on behalf of it in this lawsuit; Bennett W. Morris, who is the Chair of the Libertarian Party of Illinois
and has full authority to act for and on behalf of it in this lawsuit, and whom the Libertarian Party
of Illinois has nominated as its candidate for the United States House of Representatives,
District 5; William Redpath, whom the Libertarian Party of Illinois has nominated as its candidate
for the United States House of Representatives, District 6; Marcus Throneburg, who is an
independent candidate seeking election to the Illinois State Senate, District 37; and David Gill,
who is an independent candidate seeking election to the United States House of Representatives

in Illinois’ District 18.

Dockets. Justia.com

 
Case 2:20-cv-01091-MCE-EFB Document, Lod ho Page? BP 1d PAGES Piabel

Case: 1:20-cv-02112 Document #: 26 Fi

caused by the novel coronavirus [COVID-19] and the Governor's emergency orders effectively
shutting down the State.” (Compl. [2] {] 1; see also Am. Compl. [17] 1.) The matter was assigned
to the Honorable Charles R. Norgle, but because Plaintiffs have requested emergency relief, it is
before this court for this motion only. On April 17, 2020, the court granted Kyle K. Kopitke’s motion
for leave to intervene.2 After a round of briefing and several hearings, the court is entering a
preliminary injunction order, granting Plaintiffs’ motion in part and accepting Defendants’
proposed alternative resolution in part.
BACKGROUND

“Illinois classifies general-election candidates into three groups: those affiliated with an
‘established’ political party, those affiliated with a ‘new’ political party, and those running as
independents.” Libertarian Party of Illinois v. Scholz, 872 F.3d 518, 521 (7th Cir. 2017). An
“established” political party is one whose candidates have received a certain threshold of votes in
recent elections. See 10 ILCS 5/10-2. Established political parties face lower requirements for
getting their candidates to appear on the ballot—especially when it comes to the collection of
voter signatures. (See, e.g., State of Illinois 2020 Candidates Guide, Ex. B to Defs.’ Resp. to
Emergency Mot., [16-2] at 25-27 (noting new party and independent candidates for state senator
require substantially fewer signatures than established party candidates).) To appear on the
ballot for statewide office, new party and independent candidates must collect signatures from
the lesser of 25,000 voters or 1 percent of the votes cast in the most recent statewide election.
10 ILCS 5/10-2. And to appear on the ballot for a political subdivision within the state, like a
legislative district, the number of signatures required is 5 percent of the voters who voted for the
last election for that office. fd. For example, a new party candidate for the U.S. Senate would

need 25,000 signatures, while a Democrat or Republican would need only 5,000 to 10,000. (State

 

2 Kopitke is a “native of Illinois and a current Michigan resident” who wishes to run
as an independent for United States President in the 2020 election. (Emergency Am. Mot. to

Intervene [7] 7 6.)

 
Case 2:20-cv-01091-MCE-EFB D
Case: 1:20-cv-02112 Document #: 26 File 1 bad bo Page Ss OP 101 PAGED Pizb41

of Illinois 2020 Candidates Guide [16-2] at 22.) State law regulates how these signatures must
be collected, as well. Specifically, all signatures have to be “wet” signatures (/.e., physical
signatures as opposed to electronic signatures), signed by a voter in person, and notarized. See
10 ILCS 5/10-4.

These signature requirements present an obvious obstacle for candidates like Plaintiffs
Libertarian Party of Illinois and Illinois Green Party as well as for independent candidates like
Intervenor Kyle Kopitke, but the regulatory scheme has been repeatedly upheld by federal courts.
See Libertarian Party of Illinois v. Rednour, 108 F.3d 768, 774 (7th Cir. 1997) (‘The Supreme
Court has long permitted states to impose various restrictions limiting a candidate's access to the
ballot.”); Nader v. Keith, No. 04 C 4913, 2004 WL 1880011, at *6—8 (N.D. Ill. Aug. 23, 2004), aff,
385 F.3d 729 (7th Cir. 2004) (denying challenge to Illinois’ petition and signature requirements).
Courts have reasoned that while these laws potentially impose some burden on candidates’
speech and association rights, the state has an “important interest of ensuring that a political party
that is new in a particular political subdivision demonstrates a modicum of public support before
it can place its candidates on an election ballot.” Libertarian Party, 108 F.3d at 775. And the in-
person signature and notarization requirements have been upheld as well because such rules
have been determined to serve the “legitimate need” of rooting out fraud. See Tripp v. Smart, No.
44-CV-0890-MJR-PME, 2016 WL 4379876, at *7 (S.D. Ill. Aug. 17, 2016) (noting that Illinois has
a history of “roundtabling” and “other types of circulator fraud”), affd sub nom. Tripp v. Scholz,
872 F.3d 857 (7th Cir. 2017).

However challenging it may be in general to satisfy the statutory signature and notarization
requirement, Plaintiffs and Intervenor argue that under current circumstances, those requirements
impose a burden that effectively violates their rights. Illinois today confronts a public health
emergency resulting from the spread of the novel coronavirus, COVID-19. Beginning in mid-
March, the Governor of Illinois, J.B. Pritzker, issued a series of executive orders limiting public
gathering and culminating in a shelter-at-home order on March 20, which requires alll individuals

3

 
Case 2:20-cv-01091-MCE-EFB Document1, Filed 05/2
Case: 1:20-cv-02112 Document #: 26 Filed: 04/23/ 20 4 12046 BaGeID Qi sgl

to stay at home except for persons engaged in certain “essential” activities. (Am. Compl. [17]
{{ 48-53.) Most public establishments have been closed, and public events have been cancelled
as well. Practically all public gatherings of any size have been banned. (/d. J 53 (citing COVID-
19 Executive Order No. 8).) The stay-at-home order will remain in place until at least April 30,
but, as Plaintiffs note, there is great uncertainty about how long it might remain in place. (/d.
{ 57-58.) The court takes notice that a further extension of many restrictions on personal contacts
is all but certain. See http://www.chicagotribune.com/coronavirus/ct-coronavirus-illinois-stay-at-
home-extension-20200423-cqn6wziiSng7rarfpa64ijgoua-story.html (last visited April 23, 2020).

Despite this disruption and rapid spread of a contagious and dangerous respiratory illness,
new party and independent candidates like Plaintiffs and intervenor are, under current law, still
required to obtain thousands of wet signatures and to file their completed petitions by June 22,
2020—when the state could still be subject to a stay-at-home order. See 10 ILCS 5/10-4. In
essence, they must choose between complying with the governor's emergency orders intended
to prevent the spread of the coronavirus or engaging in the outreach needed to receive signatures
to appear on the ballot. They have therefore brought this challenge to enjoin the state from
enforcing certain of these requirements in light of COVID-19.

DISCUSSION

Plaintiffs allege that under the extraordinary circumstances unleashed by the COVID-19
pandemic, the signature requirements at issue violate their First Amendment rights, as well as
their rights under the Equal Protection Clause of the Fourteenth Amendment. Although there is
no fundamental right to seek elected office, the Supreme Court has recognized that ballot access
laws like the ones at issue here “place burdens on two different, although overlapping, kinds of
rights—the right of individuals to associate for the advancement of political beliefs, and the right
of qualified voters, regardless of their political persuasion, to cast their votes effectively.”
Williams v. Rhodes, 393 U.S. 23, 30 (1968); see also, e.g., Munro v. Socialist Workers Party, 479
U.S. 189, 193 (1986) (similar); Anderson v. Celebrezze, 460 U.S. 780, 786 (1983) (stating that

4

 
Case 2:20-cv-01091-MCE-EFB Document 1. Fi
Case: 1:20-cv-02112 Document #: 26 Filed: ba oS SO Peas oP 10 | eggerD Qigbat

the “primary concern” with ballot access restrictions is their “tendency . . . ‘to limit the field of

candidates from which voters might choose” (quoting Bullock v. Carter, 405 U.S. 134, 143
(1972)). “Both of these rights . . . rank among our most precious freedoms.” Rhodes, 393 U.S.
at 30. They are “not absolute,” however. Munro, 479 U.S. at 193. States have an important
interest in regulating elections, including an interest in “avoiding confusion, deception, and even
frustration of the democratic process at the general election.” Id. at 194 (quoting Jenness v.
Fortson, 403 U.S. 431, 442 (1971)); see also Navarro v. Neal, 716 F.3d 425, 431 (7th Cir. 2013)
(recognizing that “ballot access laws serve the important, interrelated goals of preventing voter
confusion, blocking frivolous candidates from the ballot, and otherwise protecting the integrity of
elections”). Thus, as referenced above, it is well-settled that States may require candidates to
make “some preliminary showing of a significant modicum of support before printing the name of
a political organization's candidate on the ballot.” Jenness, 403 U.S. at 442; see also, e.g., Munro,
479 U.S. at 193-4; Libertarian Party, 108 F.3d at 775.

In determining whether a ballot access restriction survives constitutional scrutiny, courts
apply the framework articulated in Anderson, 460 U.S. 780, and Burdick v. Takushi, 504 U.S. 428
(1992). The Anderson-Burdick framework directs courts to “make a practical assessment of the
challenged scheme’s justifications and effects.” Sfone v. Bd. of Election Comm'rs for City of
Chicago, 750 F.3d 678, 681 (7th Cir. 2014). First, a court must “consider the character and
magnitude of the asserted injury to the rights protected by the First and Fourteenth Amendments
that the plaintiff seeks to vindicate.” Anderson, 460 U.S. at 789. Then, a court “must identify and
evaluate the precise interests put forward by the State as justifications for the burden imposed by
its rule.” /d. A court “must not only determine the legitimacy and strength of each of those
interests: it also must consider the extent to which those interests make it necessary to burden
the plaintiff's rights.” /d. The Seventh Circuit has stated that, “[p]ractically speaking, much of the
action takes place at the first stage of [this] balancing inquiry.” Stone, 750 F.3d at 681. “lf the
burden on the plaintiffs’ constitutional rights is ‘severe,’ a state’s regulation must be narrowly

5

 
Case 2:20-cv-01091-MCE-EFB D
Case: 1:20-cv-02112 Document #: SO Eng bard SO Baye of 10 | Aggeto gi seat

drawn to advance a compelling state interest.” /d. (quoting Burdick, 504 U.S. at 434). By contrast,
‘Ti]f the burden is merely ‘reasonable’ and ‘nondiscriminatory’ . . . the government's legitimate
regulatory interests will carry the day.” Sfone, 750 F.3d at 681 (quoting Burdick, 504 U.S. at 434);
see also Lee v. Keith, 463 F.3d 763, 768 (7th Cir. 2006) (“Ballot access restrictions are evaluated
under a flexible standard that weighs the ‘character and magnitude of the asserted injury to the
[protected rights] that the plaintiff seeks to vindicate’ against ‘the precise interests put forward by
the State ....” (internal quotation marks omitted) (quoting Burdick, 504 U.S. at 434)).

The Seventh Circuit has “warned . . . against federal judicial micromanagement of state
regulation of elections.” Stevo v. Keith, 546 F.3d 405, 409 (7th Cir. 2008) (citing Crawford v.
Marion Cnty. Election Bd., 472 F.3d 949, 954 (7th Cir. 2007)). But it has also made clear that a
district court has broad equitable authority to fashion appropriate relief when an election

procedure violates the Constitution:

[T]he district court has the power to order the state to take steps to bring its election

procedures into compliance with rights guaranteed by the federal Constitution,

even if the order requires the state to disregard provisions of state law that

otherwise might ordinarily apply to cause delay or prevent action entirely... . To

the extent that Illinois law makes compliance with a provision of the federal

Constitution difficult or impossible, it is Illinois law that must yield.
Judge v. Quinn, 624 F.3d 352, 355-56 (7th Cir. 2010) (quoting Judge v. Quinn, 387 F. App'x 629,
630 (7th Cir. 2010)). Defendants emphasize that the Seventh Circuit, on several occasions, has
determined that minimum signature requirements for ballot access under the Illinois Election Code
are constitutional. See, e.g., Tripp, 872 F.3d at 859, 871-72 (law mandating “new’ political party
candidates for state representative to meet a 5% signature requirement, collect the signatures in
a 90-day timeframe, and have each signature notarized, did not violate the First or Fourteenth
Amendments); Nader, 385 F.3d at 731 (law requiring independent candidate to, among other
things, “obtain nominating petitions signed by at least 25,000 qualified voters” and submit the

petitions to the state board of elections “at least 134 days before the election” did not violate the

First or Fourteenth Amendments); Defs.’ Resp. to Emergency Mot. [15] at 2 (citing same).

 
Case 2:20-cv-01091-MCE-EFB Decument oS MO Page 7 BP 1d PAGerd piabel

Case: 1:20-cv-02112 Document #: 26 Fi

As the court has noted, however, this lawsuit does not challenge the constitutionality of
the ballot access restrictions ina vacuum. Rather, Plaintiffs have requested emergency injunctive
relief on the ground that the extraordinary circumstances arising from COVID-19, combined with
the ballot access restrictions, violate their First and Fourteenth Amendment rights. If the court

were to side with Plaintiffs on that score, it would have the power to enjoin the unconstitutional

restrictions and order appropriate relief. See, eg., Judge, 624 F.3d at 355-56; Jones v.

McGuffage, 921 F. Supp. 2d 888, 892, 902 (N.D. Ill. 2013) (enjoining the State of Illinois from
requiring “new” party and independent candidates to submit more than 3,444 valid signatures in
order to be included on a special congressional election ballot, where the compliance period was
only 62 days; there had been no “lead-up time in which to organize a signature drive”; and the
plaintiffs faced additional obstacles, including inclement weather); Esshaki v. Whitmer, No, 2:20-
CV-10831-TGB, 2020 WL 1910154, at *2, *12 (E.D. Mich. Apr. 20, 2020) (recognizing signature-
gathering challenges arising from the COVID-19 pandemic and the State of Michigan's stay-at-
home directive, ordering that certain candidates “[s]hall be qualified for inclusion on the August 4,
2020 primary election ballot if the candidate submits fifty percent of the number of valid signatures
required by” a Michigan election law, and ordering Michigan’s Director of Elections to “adopt and
promulgate” appropriate “regulations providing for an additional optional procedure that allows
the collection and submission of ballot petition signatures in digital form by electronic means such
as email”).

The combined effect of the restrictions on public gatherings imposed by Illinois’ stay-at-
home order and the usual in-person signature requirements in the Illinois Election Code is a nearly
insurmountable hurdle for new party and independent candidates attempting to have their names
placed on the general election ballot. See lll. Exec. Order No. 2020-10 (Mar. 20, 2020); 10 ILCS
5/10-4. The problem is exacerbated by the circumstance by the fact that the “window” for
gathering such signatures opened at nearly the same time that Governor Pritzker first imposed
restrictions. The court need not devote significant additional attention to the constitutional

7

 
Case 2:20-cv-0109

Cee ae Oy dee Mocumant #: Deeg! ba12g/20 Page 8 OP 1d Pagers #86"

questions presented because, after a round of briefing and several hearings and in response to
the court’s direction at oral argument, the parties have proposed an order that grants appropriate
relief in these unprecedented circumstances. Notably, from the outset of these proceedings, even
Defendants have acknowledged that the ballot access restrictions must be relaxed, in some
shape or form, to account for the havoc that COVID-19 has wreaked. (See Defs.’ Resp. to
Emergency Mot. at 2 (recognizing “the need for some accommodations” under the
circumstances).) The court is satisfied that the parties’ agreed order will ameliorate Plaintiffs’
difficulty meeting the statutory signature requirement due to the COVID-19 restrictions—thereby
addressing the constitutional questions raised by Plaintiffs’ motion (see Pls.’ Emergency Mot. [2]
at 11-12)—while accommodating the State's legitimate interest in ensuring that only parties with
a measurable modicum of public support will gain access to the 2020 general election ballot. See
Jenness, 403 U.S. at 442.

There is little judicial guidance regarding how to measure whether a new party or
independent candidate has demonstrated a modicum of public support sufficient to warrant ballot
access. Instead of relying on standards such as the reputation or media coverage of individual
candidates, see, e.g., McCarthy v. Briscoe, 429 U.S. 1317, 1323 (1976) (Powell, J., in chambers),
Illinois, like other states, measures support through signature-gathering. Even under normal
conditions, the ultimate number of signatures a candidate must gather will vary widely because
the signature requirement is, with some exceptions, based on voter turnout in the previous
election. See Jones, 921 F. Supp. 2d at 899. Suspending entirely the signature requirement
without requiring candidates to otherwise demonstrate historical support would, however, extend
far beyond these typical variations. See Munro, 479 U.S. at 197 (noting that states need not
provide automatic ballot access).

The parties’ agreed order, permitting ballot access for previously-qualifying new party and
independent candidates, and loosening the statutory signature requirements for other new party
and independent candidates, establishes a measurable standard that the State can use to

8

 
Cee a Og MCE ite SO HILG bdr oS SS HORE YAP a BaGEHS Hat!

Case: 1:20-cv-02112 Document #: 26 Fi

determine which candidates are eligible to be placed on the ballot in the unique context of this
election. The court notes that in order to respect social distancing guidelines implemented in
response to the COVID-19 pandemic, numerous states have likewise reduced the number of
signatures required for a candidate to be placed on the ballot. See, e.g., Esshaki v. Whitmer, No.
2:20-CV-10831-TGB, 2020 WL 1910154, at *12 (E.D. Mich. Apr. 20, 2020) (reducing the statutory
signature requirement by 50 percent); Goldstein v. Sec’y of Commonwealth, No. SJC-12931,
2020 WL 1903931, at *9 (Mass. Apr. 17, 2020) (same), N.Y. Exec. Order No. 202.2 (Mar. 14,
2020) (reducing the statutory signature requirement to 30 percent of normal); H. 681, 2019-2020
Gen. Assemb., Adjourned Sess. (Vt. 2020) (suspending the statutory signature requirement
entirely). Reducing the required number of signatures to 10 percent accommodates the fact that
Plaintiffs have not been able to rely on their usual signature-gathering methods for the 2020
general election ballot because the window for collecting signatures in Illinois was slated to begin
on March 24, 2020, after the stay-at-home order took effect. Cf. Goldstein, 2020 WL 1903931, at
*9.

Additionally, permitting candidates to submit physical or electronic copies of petitions
accommodates the various practical barriers to collecting signatures at this time—due to the
closure of most public places, Illinoisans may have limited access to the Internet or a printer, or
may even be wary of opening mailed petitions. See Esshaki, 2020 WL 1910154, at *5 (explaining
that a mail-based signature campaign is expensive and ultimately ineffective). Other states have
similarly permitted signature collection and petition submission in both electronic and physical
formats. See, e.g., Fla. Emergency R. 1SER20-2 (Apr. 2, 2020); N.J. Exec. Order Nos. 105, 120
(Mar. 19, 2020, Apr. 8, 2020); Utah Exec. Order No. 2020-8 (Mar. 26, 2020). The court recognizes
that the state will be burdened by extending the signature-gathering deadline, but finds this
hardship outweighed by the significant difficulties that would be experienced by campaigns trying
to implement a new signature-gathering process while complying with even the modified statutory
requirements in such a short amount of time. In particular, the court notes that even after some

9

 
Case 2:20-cv-01091-MCE- |
cee oe ee manta DO Pilaee Galost3e BAge-TUt 16 Pagerd Y:308

restrictions are lifted, until a vaccine is available, voters are likely to continue practicing social
distancing and avoiding any physical hand contact with other persons or objects.

In sum, the parties’ agreed order balances the State’s legitimate interests in “preventing
voter confusion, blocking frivolous candidates from the ballot, and otherwise protecting the
integrity of” the upcoming election, Navarro, 716 F.3d at 431, while accommodating the significant
restrictions on new party and independent candidates’ ability to collect signatures in light of the

unprecedented limitations on public gatherings required to reduce the spread of COVID-19.

ENTER:

Dated: April 23, 2020 (hep ° far fasetpe—

REBECCA R. PALLMEYER
United States District Judge

10

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 56 of 151

 

 

 

EXHIBIT 9

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20_P e sy of 15
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.321° Page Lot 40

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

ERIC ESSHAKTL, as candidate for 2:20-CV-10831-TGB
United States Congress and in his
individual capacity;

MATT SAVICH, as candidate for
the Forty-Seventh District Court, ORDER GRANTING MOTION

Oakland County, Michigan and in FOR PRELIMINARY
his individual capacity; INJUNCTION
DEANA BEARD, as candidate for
the Third Circuit Court Judge,
Regular Term, Non-Incumbent
Position in Wayne County and in
her individual capacity.

Plaintiffs,

vs.

GRETCHEN WHITMER,
Governor of Michigan;

JOCELYN BENSON, Secretary of
State of Michigan; and
JONATHAN BRATER, Director of
the Michigan Bureau of Elections,
in their official capacities,

Defendants.

 

 

In normal times, a candidate for United States Congress in
Michigan’s Eleventh Congressional District must collect one thousand

signatures from registered voters in order to have his or her name appear

1

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Ba e B of Pde
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.322 age 2 of 40

on the primary ballot. Candidates typically gather these signatures door-
to-door, or in high-traffic public places like outside malls, grocery stores,
crowded school or community events, public rallies, or places of worship.
Under Michigan’s statute, the signatures are due on the fifteenth
Tuesday before the August 4th primary. This year, signatures are due
on April 21, 2020.

Unfortunately, these are not normal times. On March 10, 2020,
Michigan Governor Gretchen Whitmer declared a state of emergency
based on the serious threat to public safety posed by the COVID-19 or
“coronavirus” pandemic. In less than four months, since the first
reported case of the disease on American soil in January,! this highly
contagious novel virus has taken the lives of more than thirty-four
thousand Americans, of whom more than two thousand were residents of
the State of Michigan.2 In addition to causing thousands of deaths, the

pandemic has upended the daily routines of hundreds of millions as they

 

1 Michelle L. Holshue, et al., First Case of 2019 Novel Coronavirus in the United States, 382 New Eng.
J. Med. 929 (2020).

2 Coronavirus in the U.S.: Latest Map and Case Count, N.Y. Times (Apr. 19, 2020),
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html (last accessed Apr. 19, 2020).

2

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 _ Page or of 15
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.32 age 3 of 40

sheltered at home, causing one in four small businesses to close,? and 22
million Americans to lose their jobs.4 Since March 23, 2020, pursuant to
Executive Order 2020-21, the State of Michigan has been on lockdown:
all nonessential in-person work has been prohibited, as have all public
and private gatherings of persons not part of the same household. Malls
are closed, schools and churches have moved to social media solutions
such as Zoom, and any candidate trying to canvass door-to-door to
attempt to gather signatures today would be committing a misdemeanor
offense.

Yet, the State insists on enforcing the signature-gathering
requirements as if its Stay-at-Home Order responding to the ongoing
pandemic had no impact on the rights of candidates and the people who
may wish to vote for them. The plaintiff> in this matter, Eric Esshaki, is

running for United States Congress in Michigan’s Eleventh

 

3 Special Report on Coronavirus and Small Business, U.S. Chamber of Comm. & MetLife, Apr. 3,
2020.

4 Heather Long, U.S. now has 22 million unemployed, wiping out a decade of job gains, Wash. Post
(Apr. 16, 2020), https://www.washingtonpost.com/business/2020/04/16/unemployment-claims-

coronavirus/?outputType=amp.

6 Since oral argument on April 15, 2020, the Court has granted emergency motions to intervene from
two additional plaintiffs, Mr. Savich and Ms. Beard. Both allege that their legal positions are
substantively identical to Mr. Esshaki, but because of the emergency nature of these proceedings,
Defendants have not yet had opportunity to respond to Mr. Savich’s or Ms. Beard’s allegations
specifically. Accordingly, this Order focuses primarily on Mr. Esshaki’s arguments, and refers to him

as “Plaintiff”,

3

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20_ Page 60 of 15
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.334° Page 4 of 40

Congressional District. He states that he has gathered more than seven
hundred of the one thousand signatures he needs to get on the primary
ballot. He contends that because of the Stay-at-Home Order, he was
effectively prohibited from collecting the remaining three hundred
signatures he needed in time to meet the April 21 deadline, and that
consequently he will be barred from having his name appear on the
primary ballot. Under these unique historical circumstances, as will be
explained in detail below, the Court finds that the State’s actions in the
form of enforcing both the Stay-at-Home Order and the statutory ballot-
access requirements, operate in tandem to impose a severe burden on
Plaintiffs ability to seek elected office, in violation of his First and
Fourteenth Amendment rights to freedom of speech, freedom of
association, equal protection, and due process of the law. Consequently,
the Motion for Preliminary Injunction will be granted.

I. BACKGROUND

Plaintiff Eric Esshaki is a registered nurse and practicing attorney
running as a Republican candidate for United States Congress in
Michigan’s Eleventh Congressional District. Compl. § 2, ECF No. 1,

PageID.2. He filed his statement of candidacy with the Federal Election

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20_ Page
: of 15
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagolD.338° Page 5 of 40

Commission on October 31, 2019. Id. { 18, PagelD.5. He is required by
statute to collect one thousand valid signatures from registered voters by
April 21, 2020 to qualify to have his name placed on the August 4, 2020
primary ballot. Mich. Comp. Laws §§ 168.133, 168.544f (collectively “the
signature requirement”). By March 23, 2020, Esshaki’s campaign had
already collected approximately seven hundred signatures. Compl. {| 22,
ECF No. 1, PagelD.6.

On March 10, 2020, Michigan’s first two COVID-19 cases were
announced and Governor Gretchen Whitmer declared a state of
emergency. See Mich. Exec. Order 2020-4 (Mar. 10, 2020) (‘State of
Emergency Declaration”). The State of Emergency Declaration cautioned
citizens that COVID-19 “is a respiratory disease that can result in serious
illness or death ... and can easily spread from person to person.” Id. By
March 23, 2020, the number of diagnosed coronavirus cases in Michigan
had grown to more than nine hundred and thirteen’ and the Governor
signed Executive Order 2020-21 (the “Stay-at-Home Order”). The Stay-
at-Home Order suspended in-person non-essential commercial activities

and directed residents to “remain at home or in their place of residence

 

8 Daily Counts, Michigan.gov, https://www.michigan.gov/coronavirus/0,9753,7 -406-
98163_98173_99207---,00.html (last accessed Apr. 17, 2020).

5

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 62 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.326 Page 6 of 40

to the maximum extent feasible.” Mich. Exec. Order No. 2020-21 (Mar.
23, 2020). It also prohibited all “public and private gatherings of any
number of people” not part of a single household and ordered that persons
performing essential activities outside of their homes remain six feet
apart. Id. The Stay-at-Home Order does not contain any exception for
campaign workers. On April 9, 2020, the Governor signed a second
executive order extending the Stay-at-Home Order through the end of
April. See Mich. Exec. Order No. 2020-42 (Apr. 9, 2020). A violation of
the Stay-at-Home Order is a misdemeanor criminal offense. Id.; Mich.
Comp. Laws § 10.33.

Plaintiff and the numerous candidates who have expressed an
interest in the outcome of this case? maintain that the Stay-at-Home

Order has for all practical purposes denied them the opportunity to

 

7 The Court has received a number of amicus curiae briefs and motions to intervene from other
candidates who, like Plaintiff, say they have been unable to gather signatures because of the Stay-at-
Home Order. They include: Mr. Daniel Finley, a judicial candidate for Michigan’s Twenty-Second
Cireuit (ECF No. 18), Mr. Matt Savich, a judicial candidate for Michigan’s Forty-Seventh District
Court (ECF No, 11), Ms. Deana Beard, a judicial candidate for Michigan’s Third Circuit Court (ECF
No. 17), and Mr. Kyle Kopitke, an independent presidential candidate (ECF No. 18). In addition, the
American Civil Liberties Union filed an amicus curiae brief in support of Plaintiff (ECF No. 15), and
Ms. Whittney Williams, a competitor of Mr. Esshaki also seeking to run as the Republican candidate
for United States Congress in Michigan’s Eleventh Congressional District, filed an amicus curiae brief
opposing relief for Plaintiff (ECF No. 21). The Court also received correspondence from Mr. Bob Carr,
a Republican candidate for U.S. Senate, who provided a list of candidates that he appeared to be citing
as similarly situated, but provided no evidentiary support for his claim. By separate order, the Court
will grant these pending motions to intervene and file amicus briefs, with the exception of the motion
of proposed Plaintiff Kopitke, because the relief he seeks differs significantly from that of the other

candidates.

6

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 page 63 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.327 Page / of 40

collect the signatures that they needed during the timeframe between
March 23 and April 21. Mot. for Prelim. Iny., ECF No. 2, PagelD.50.
Plaintiff contends that the combination of the State’s strict enforcement
of statutory signature gathering requirements with the Governor’s Stay-
at-Home Order has placed a severe burden on his ability to run for elected
office—in violation of the freedom of speech, freedom of association, equal
protection, and due process rights guaranteed to him by the First and
Fourteenth Amendments. Compl. § 46, ECF No. 1, PageID.11. Plaintiff
argues that the burden placed on him by the State’s actions is
unconstitutional because the State has neither a compelling interest in
enforcing the signature requirement, nor has it narrowly tailored its
ballot access requirements to effectuate any compelling interest 1t may
have. ECF No. 2, PagelD.55.

Defendants contend that enforcement of the signature requirement
in light of the Governor’s Stay-at-Home Order has only moderately
burdened Plaintiff's ability to run for elective office. Defs. Resp., ECF
No. 6, PageID.112. Defendants argue that Plaintiff entered the race
relatively late, that he was not diligently collecting signatures before the

Stay-at-Home Order was issued, that he should have “doubled down” on

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 64 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.328 Page 8 of 40

his signature-collection efforts during the period between the March 10th
State of Emergency Declaration and the March 23rd Stay-at-Home
Order, that he could have collected signatures by mail, and that even if
he fails to get on the ballot, he can always run as a write-in candidate.
Td. at PageID.110-12.

Defendants assert that any burden placed on Plaintiffs ability to
run for elective office by the enforcement of the State’s signature
requirements must be weighed against the State’s substantial interest in
ensuring that candidates have a significant modicum of support before
their names are printed on the ballot. Id. at PageID.113. Defendants
argue that a threshold showing of support through signature gathering
helps protect the integrity of the electoral process by limiting the number
of candidates on the ballot and avoiding voter confusion. Jd. Defendants
further assert that the State has an interest in maintaining April 21,
2020 as the filing deadline because that date “ensur[es] that the
Secretary of State and her staff have sufficient time to canvass petitions,
provide a challenge period, and meet the ballot certification deadline,

which triggers final preparations for ballot printing by the counties.” Id.

at PageID.115.

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20_ Page
Case 2:90 cy-l0831-1GB-EAS ECE No. 23. filed 04/20/20 PagelD.328 B2.9b bot 40

The Court heard oral argument on this motion on April 15, 2020,
utilizing the social media platform Zoom. At the hearing, both parties
referenced proposed remedies that each had submitted to the Court in
camera. Plaintiff seeks an order reducing the required number of
signatures by forty percent, so that candidates would only need to collect
sixty percent of the required number. Defendants proposed postponing
the filing date to May 8, 2020, and offering candidates an approved
method to collect signatures by e-mail, and submit them using the
Internet, but they opposed any reduction in the required number of
signatures. The Court will consider these proposed remedies together
with the relevant facts and applicable law in reaching its decision.

ll. LEGAL STANDARD

a. Preliminary Injunction

The Court must consider four factors when ruling on a motion for a
preliminary injunction: (1) the likelihood that the party seeking the
preliminary injunction will succeed on the merits of the claim; (2)
whether the party seeking the injunction will suffer irreparable harm
absent the injunction; (8) the probability that granting the injunction will

cause substantial harm to others; and (4) whether the public interest is

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/2
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 agelb.sar~ B&ge 10 bf 40

advanced by the issuance of the injunction. Bays v. City of Fairborn, 668
F.3d 814, 818-19 (6th Cir. 2012). No one factor is dispositive; rather the
court must balance all four factors. In re De Lorean Motor Co., 755 F.2d
1223, 1229 (6th Cir. 1985). A preliminary injunction is an extraordinary
remedy that will only be granted if Plaintiff shows that circumstances
clearly demand it. Overstreet v. Lexington-Fayette Urban Cty. Gov't, 305
F.3d 566, 573 (6th Cir. 2002).

III. DISCUSSION

a. Likelihood of Success on the Merits

Under Michigan election law, candidates for certain elective offices
must comply with statutory signature gathering requirements
enumerated in Section 168.544f. Mich. Comp. Laws § 168.544f. The
number of signatures required depends on the population of the district
and whether or not that candidate is running as a member of a party.
Mich. Comp. Laws § 168.544f. Congressional candidates are also
governed by Section 168.133, which sets the April 21, 2020 filing
deadline. Mich. Comp. Laws § 168.133. Substantially similar statutes
set April 21, 2020 as the petition filing date for other offices. See, e.g.,

Mich. Comp. Laws § 168.93 (U.S. Senator); Mich. Comp. Laws § 168.93

10

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page 67 of 151
Case 2-20-cv-10831-TGB-EAS ECE No. 23 filed 04/20/20 Pagelb.331 Bade LP of 40

(judge of Circuit Court); Mich. Comp. Laws § 168.467b Gudge of District
Court).

While there is no fundamental right to run for elective office, the
Supreme Court has recognized that ballot access laws such as Sections
168.133 and 168.544f “place burdens on two different, although
overlapping, kinds of rights — the right of individuals to associate for the
advancement of political beliefs, and the right of qualified voters,
regardless of their political persuasion, to cast their votes effectively.”
Williams v. Rhodes, 393 U.S. 23, 30-31 (1968). Ballot access restrictions
affect candidates and individual voters alike because absent recourse to
state-wide proposals or referenda, “voters can assert their preferences
only through candidates or parties or both.” Lubin v. Panish, 415 U.S.
709, 716 (1974). “By limiting the choices available to voters, the State
impairs the voters’ ability to express their political preferences.” II.
State Bd. of Elections v. Socialist Workers Party, 440 U.S. 178, 184 (1979).
As the Supreme Court explained in the seminal ballot access case of
Anderson v. Celebrezze, 460 U.S. 780, 786 (1983), “the rights of voters and

the rights of candidates do not lend themselves to neat separation; laws

11

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 P e 68 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.33 age 12 of 40

that affect candidates always have at least some theoretical correlative
effect on voters.” (quoting Bullock v. Carter, 405 U.S. 134, 143 (1972)).
When considering the constitutionality of ballot access laws, courts
apply the framework established in Anderson, 460 U.S. at 780 as later
refined in Burdick v. Takushi, 504 U.S. 428 (1992). Under the Anderson-
Burdick framework, courts first look at the “character and magnitude of
the asserted injury” to the plaintiffs constitutional rights. Anderson, 460
U.S. at 789. “When a state promulgates a regulation which imposes a
‘severe’ burden on individuals’ rights, that regulation will only be upheld
if it is ‘narrowly drawn to advance a state interest of compelling
importance” Lawrence v. Blackwell, 430 F.3d 368, 378 (6th Cir. 2005)
(quoting Burdick, 504 U.S. at 484), The analysis requiring that a state
law be narrowly tailored to accomplish a compelling state interest is
known as the “strict scrutiny’ test. If regulations enacted do not
seriously burden a plaintiffs rights, a state’s important regulatory
interests will typically be enough to justify “reasonable,
nondiscriminatory restrictions.” Anderson, 460 U.S. at 788. Regulations
falling somewhere in between—'Le., regulations that impose a more-

than-minimal but less-than-severe burden—require a ‘flexible’ analysis,

12

 
Case 2:20-cv-01091-MCE-EFB Document 1_ Filed 05/29/20 e 69 of
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 Pagelb.soe Bade 13 bf 40

‘weighing the burden on the plaintiffs against the [s]tate’s asserted
interest and chosen means of pursuing it.” Ohio Democratic Party v.
Husted, 834 F.3d 620, 627 (6th Cir. 2016) (quoting Green Party of Tenn.
v. Hargett, 767 F.3d 5383, 546 (6th Cir. 2014)). This level of review is
called “intermediate scrutiny.”
i. Severity of the burden on Plaintiff

In this case, Plaintiff is challenging neither the constitutionality of
the State’s ballot access laws nor the Governor’s Stay-at-Home Order in
isolation. Rather, Plaintiff seeks relief because the two regulations,
taken together, have prevented him from collecting enough signatures
before the April 21, 2020 deadline to get his name on the primary ballot.
See Libertarian Party of Ohio vy. Blackwell, 462 F.3d 579, 586 (6th Cir.
2006) (‘Our inquiry is not whether each law individually creates an
impermissible burden but rather whether the combined effect of the
applicable election regulations creates an unconstitutional burden on
First Amendment rights.”); Graveline v. Johnson, 336 F. Supp. 3d 801,
810 (E.D. Mich. 2018) (considering “the ‘combined effect’ of the challenged
regulations, rather than each statute's requirement by itself”). Plaintiff

argues that the burden put on him by the two regulations is severe,

13

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 P e 60 of deh
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.33 age 14 of 40

necessitating a strict scrutiny analysis. ECF No. 1, PagelD.11.
Defendants contend that the burden is moderate, necessitating a
“flexible” weighing of the burdens analysis, or “intermediate scrutiny.”
ECF No. 6, PageID.110.

Defendants proffer four separate reasons why the burden on
Plaintiffis not severe. Upon close examination, none is convincing. First,
Defendants argue that Plaintiff has not been diligent in collecting
signatures because, at the time the March 23rd Stay-at-Home Order was
issued, he had only collected seven hundred of the one thousand he is
required to obtain. ECF No. 6, PagelD.110. Defendants offer little
evidence to support this assessment. The State refers to information
available on its website showing a list of those candidates who have
successfully met the current filing requirements.® But the relevant

- question pertains to those candidates who have declared their intentions
to qualify for the ballot, but have not yet met the filing requirements at
the time the Stay-at-Home Order went into effect. The State could have
conducted a survey to determine where those candidates were in the

signature collection process as of the date of the shut-down, but no such

 

8 2020 Michigan Candidate Listing, Mich. Sec’y of State,
https://miboecfr. nictusa.com/election/candlist/2020PRI_CANDLIST html (last accessed Apr. 19, 2020).

14

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 e 71 of
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 Pagelb.sae page ot 40

information has been proffered. It is not enough to merely assert that a
candidate’s successful collection of seventy percent of the requisite
signatures with twenty-nine days left to go is somehow evidence of
dilatory behavior. Moreover, during oral argument on this matter,
Plaintiff indicated that he had campaign events planned for late March
and April that had to be canceled after the Stay-at-Home Order was
issued. Other candidates as well have submitted testimony that they
likewise had planned to ramp up signature collection efforts in March
and April, when warmer spring weather would accommodate outdoor
activities and be more conducive to large social gatherings and door-to-
door canvassing. See Bannister Decl. { 10, ECF No. 15-2, PagelID.273-
74: Amicus Br. of Daniel P. Finley, ECF No. 18, PageID.212; Deana Beard
Mtn. for Joinder, ECF No. 17, PageID.296; see also Jones v. McGuffage,
921 F. Supp. 2d 888, 897 (N.D. Ill. 2013) (noting that burden on
candidates increased when signature gathering period for special election
was truncated by one-third and limited to “December and January—
months during which weather in the Chicago area is particularly
inclement and in which there are a dearth of large scale, outdoor, public

events during which signature drives are most successful’).

15

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page 72
: of
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 agelb.33e page 16 bf 40

Second, Defendants contend that the Governor’s March 10, 2020
State of Emergency Declaration “should have acted as a wake-up call to
Plaintiff and his staff to double-down on signature collection efforts”
before the March 23, 2020 Stay-at-Home Order. ECF No. 6, PagelID.111.
This argument both defies good sense and flies in the face of all other
guidance that the State was offering to citizens at the time. The
Governor’s State of Emergency Declaration cautioned citizens that
COVID-19 “is a respiratory disease that can result in serious illness or
death ... and can easily spread from person to person.” Mich. Exec.
Order 2020-4 (Mar. 10, 2020). The next day, the State issued a press
release urging citizens to “[r]educe in-person gatherings and activities,”
“consider tele-work[ing]” and limit interactions with vulnerable
populations.® Instead of “doubling down” on door-to-door signature
collection efforts between March 10th and March 23rd—increasing the
risk that Plaintiff and his supporters could possibly be exposed to the

COVID-19 virus by engaging in repeated close-contact with potential

 

9 State Recommends Community Mitigation Strategies to help slow the transmission of COVID-19 in,
Michigan, Michigan.gov (May. 11, 2020), https://www.michigan.gov/coronavirus/0,97 58,7-406-98158-

521463--,00.html.
16

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 73 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.337 Page 17 of 40

petition signers or unknowingly transmit it to others—prudence at that
time counseled in favor of doing just the opposite.

Third, Defendants argue that Plaintiff could have utilized a mail-
based campaign to collect the remaining three hundred signatures he
needed during the month-long shutdown. ECF No. 6, PageID.111.
Plaintiff counters that a mail campaign is both prohibitively expensive
and of unproven efficacy. ECF No. 10, PageID.159. He also says that he
tried it. Plaintiff states that on April 2, 2020, he sent one thousand
petitions by mail at a cost of $1.75 each. ECF No. 10, PageID.159. And
by April 14, 2020, the mail campaign had garnered a total of fifteen
additional signatures—which, given the cost of the mailing, meant the
equivalent of paying approximately $115 per signature. Jd. At that rate,
Plaintiff estimates that it would have cost him an additional $34,500 to
gather the remaining three hundred signatures he needed. See id.
Indeed, if Plaintiff wanted to collect four hundred signatures in order to
ensure a safety margin in the event any signatures were later found to
be invalid, such a mailing would cost $45,000. Id; see also Deana Beard
Mtn. for Joinder, ECF No. 17, PageID.296 (judicial candidate who

estimates that a mail-only campaign for remaining signatures would cost

17

 
Case 2:20-cv-01091-MCE-EFB Document 1_ Filed 05/29/20 e 74
‘ of
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 agelb.ade” Page 18 of 40

her $216,450). A $34,500 expense is a significant financial burden for
any congressional campaign. Further, the unforeseen nature of such an
expense here surely magnifies its burden: no candidate, at the time they
initially declared for office, could have anticipated that at the end of
March, just when in-person signature collecting might be expected to be
ramping up, there would arise the sudden need to switch to a mail-only
signature campaign. While Plaintiff is not entitled to free access to the
ballot, the financial burden imposed by an unforeseen but suddenly
required mail-only signature campaign is far more than an incidental
campaign expense or reasonable regulatory requirement. For any
candidate other than those with unusually robust financial means, such
a last-minute requirement could be prohibitive. Compare Libertarian
Party of Ky. v. Grimes, 835 F.3d 570, 577 (6th Cir. 2016) (‘the incidental
costs of gathering signatures on petitions do not come close to exclusion
from the ballot, and thus do not impose a severe burden on ballot access”)
with Lubin, 415 U.S. at 718 (holding that a $701.60 filing fee is an

unconstitutional burden on indigent candidate with no alternative

mechanism to get his name on the ballot).

18

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 P e 62 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 Bagelb.33e- age 19 of 40

Furthermore, though the Court finds that a mail-only campaign for
the remaining signatures would impose more than an incidental cost on
Plaintiff and candidates like him, in the context of the COVID-19
pandemic, the efficacy of a mail-based campaign is unproven and
questionable at best. Conducting an effective mail campaign in the
current environment presents a significant hurdle. Such a mail-only
signature gathering campaign assumes both a fully operational postal
service and a public willing to walk to the mailbox, open physical
envelopes, sign a petition, and deposit the envelope back into a mailbox
or make a trip to the Post Office. Today, sadly, ample reasons exist to
question the plausibility of each of those assumptions. For one, the
United States Postal Service has itself been affected by the COVID-19
virus: As of April 7, 2020, more than 386 postal workers have tested
positive for the virus nationwide and mail delays have been confirmed in
Southeast Michigan.!° Media reports extensively discuss the risks of

contracting COVID-19 from mail, suggesting, at least anecdotally, that

 

10 Justin P. Hicks, Michigan mail delivery slows as coronavirus hits postal service workers, Mlive (Apr.
7, 2020), https://www mlive.com/public-interest/2020/04/michigan-mail-delivery-slows-as-

coronavirus-hits-postal-service-workers.html.

19

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 76 of 463
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.340- Page 20 of 40

the issue may be of widespread public concern or even fear.1! Getting
voters to return signatures by mail in normal times is difficult.12 In these
unprecedented circumstances, the efficacy of a mail-only signature
gathering campaign is simply an unknown. Forcing candidates—
through little fault of their own—to rely on the mails as their only means
of obtaining signatures presents a formidable obstacle of unknown
dimension.

Fourth, Defendants contend that even if Plaintiff fails to gather
sufficient signatures to have his name placed on the August ballot, he
remains free to mount a write-in campaign, and like any write-in
candidate, he would have that method of access to the ballot, which
should be considered adequate. ECF No. 6, PageID.112. But this
argument has already been rejected both by the Supreme Court and by a
court in this district. Lubin, 415 U.S. 719 n.5 (“The realities of the

electoral process . . . strongly suggest that ‘access’ via write-in votes falls

 

11 See, e.g., Nicola Twilley, You've Got Mail. Will You Get the Coronavirus?, NY. Times (Mar. 24, 2020),
https://www.nytimes.com/2020/03/24/health/coronavirus-mail-packages.html.

12 See Daniel Hays Lowenstein & Robert M. Stern, The First Amendment and Paid Initiative Petition
Circulators: A Dissenting View and A Proposal, 17 Hastings Const. L.Q. 175, 206 (1989) (“Recipients
are not likely to sign and return the petitions. ... Whereas the course of least resistance in a shopping
mall may be to sign when asked, signing and returning a petition by mail takes significantly more

effort than throwing away the solicitation letter.”).

20

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 77 of 15

1
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.341 Page 21 of 40

fay short of access in terms of having the name of the candidate on the
ballot.”); Anderson, 460 U.S. at 799 n.26 (“We have previously noted that
[a write-in] opportunity is not an adequate substitute for having the
candidate’s name appear on the printed ballot.”); Graveline, 336 F. Supp.
3d at 811 (Roberts, J.) (same).

The reality on the ground for Plaintiff and other candidates is that
state action has pulled the rug out from under their ability to collect
signatures. Since March 23, 2020, traditional door-to-door signature
collecting has become a misdemeanor offense; malls, churches and
schools and other public venues where signatures might be gathered
have been shuttered, and even the ability to rely on the mail to gather
signatures is uncertain—if not prohibitively expensive. Absent relief,
Plaintif?s lack of a viable, alternative means to procure the signatures
he needs means that he faces virtual exclusion from the ballot. After
considering Defendants’ arguments, this Court has little trouble
concluding that the unprecedented—though understandably necessary—
restrictions imposed on daily life by the Stay-at-Home Order, when
combined with the ballot access requirements of Sections 168.133 and

168.544f, have created a severe burden on Plaintiff's exercise of his free

21

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 P e £8 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.3 age 22 of 40

speech and free association rights under the First Amendment, as well
as his due process and equal protection rights under the Fourteenth
Amendment!2—as expressed in his effort to place his name on the ballot
for elective office. See Libertarian Party of Ky., 835 F.3d at 574 (“The
hallmark of a severe burden is exclusion or virtual exclusion from the
ballot.”). Accordingly, a strict scrutiny analysis is appropriate here. See,
e.g., Faulkner v. Va. Dep't. of Elections, CL 20-1456 (Va. Cir. Ct. Mar. 25,
2020) (applying strict scrutiny to candidate's ballot access claim in light

of state’s COVID-19 restrictions).

ii. Defendants’ interest in enforcing signature
requirements in light of the Stay-at-Home Order

Because the State’s signature requirements, operating in
conjunction with the Stay-at-Home Order, have imposed a severe burden
on the First and Fourteenth Amendment rights of Plaintiff and other
candidates in his position, such measures can be constitutionally justified

only if they are “narrowly drawn to advance a state interest of compelling

importance.” Burdick, 504 U.S. at 434.

 

13 Although Plaintiffs nominally invoke equal protection, due process, and the First Amendment, the
specific interests they raise and the nature of their arguments involve First Amendment principles
more closely than the equal protection rights of minor party or independent candidates. Accordingly,
this Court, like the parties, will view the case mainly as implicating First Amendment rights,

22

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 e 79 of
Case 2:20-cv-10831-TGB-EAS ECE No. 23 filed 04/20/20 agelb.o4° Page 23 of 40

Defendants argue that the State has two separate interests in
enforcing Sections 168.133 and 168.544f. First, the State has a
substantial interest in ensuring that candidates have a significant
modicum of support before their names are printed on the ballot. ECF
No. 6, PageID.113. Second, the State has an interest in maintaining the
filing deadline of April 21, 2020 because that date “ensur[es] that the
Secretary of State and her staff have sufficient time to canvass petitions,
provide a challenge period, and meet the ballot certification deadline,
which triggers final preparations for ballot printing by the counties.” Jd.
at PageID.115.

The Supreme Court has recognized that states have “an important
interest in ensuring that candidates demonstrate a ‘significant modicum
of support,’ before gaining access to the ballot, primarily in order to avoid
voter confusion, ballot overcrowding, and frivolous candidacies.”
Libertarian Party of Ky., 835 F.3d at 577 (quoting Jenness v. Fortson, 403
U.S. 431, 442 (1971)). Along with enforcing specific deadlines, both
regulations are part and parcel of the State’s generalized interest in the

orderly administration of elections. Mays v. LaRose, 951 F.3d 775, 787

(6th Cir. 2020).

23

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 80 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.344 Page 24 of 40

Notably, Defendants do not explicitly contend in their brief that
either of the State’s proffered interests in strict enforcement of the
signature requirements rise to the level of a compelling state interest.
See ECF No. 6, PageID.118-16. Rather, they see them as important
government interests in the context of today’s pandemic that would pass
the flexible intermediate scrutiny analysis. At oral argument, however,
the State asserted that its interests were compelling, and the Supreme
Court has found that ensuring that a candidate has a modicum of support
before inclusion on the ballot can be a compelling state interest in other
contexts. Munro v. Socialist Workers Party, 479 U.S. 189, 195 (1986) .
Significantly though, with respect to Section 168.133’s April 21, 2020
deadline, the State conceded at oral argument that the signature-
gathering due date could be moved back to May 8, 2020 without
significant impairment of the State’s interests. Clearly any interest in
maintaining April 21, 2020 as the signature due date is not, in fact,
compelling.

But even assuming the State has a compelling interest in the need
to ensure a modicum of support through the enforcement of the signature

requirement, the regulatory means to accomplish that compelling

24

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Pa e 81 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.34 age 25 of 40

interest are not narrowly tailored to the context of the COVID-19
pandemic—as it would need to be to survive a strict scrutiny analysis.
This is because under typical conditions, Plaintiff's ability to obtain one
thousand signatures from registered voters would be a valid indication
that he has earned the “modicum of support” the Michigan Legislature
deemed sufficient to appear on the ballot. When setting the requirement
at one thousand signatures, the Michigan Legislature intended that
candidates be allowed until April 21, 2020—under normal, non-pandemic
conditions—to gather one thousand signatures using all of the
traditionally effective means to do so. The March 23, 2020 Stay-at-Home
Order, for reasons already discussed, effectively halted signature-
gathering by traditional means, reducing the available time prescribed
by the Michigan Legislature to gather one thousand signatures by
twenty-nine days. Thus, a state action narrowly tailored to accomplish
the same compelling state interest would correspondingly reduce the
signature requirement to account for the lost twenty-nine days. Or, to
state it differently, even assuming the State generally has a compelling
interest in ensuring candidates have a modicum of support before

allowing inclusion on the ballot, here the State has not shown it has a

25

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 82 of det
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.34 age 26 of 40

compelling interest in enforcing the specific numerical requirements set
forth in Section 168.544f in the context of the pandemic conditions and
the upcoming August primary.

The State has thus failed to show that its enforcement of the
signature requirements in conjunction with the Stay-at-Home Order is
both justified by a compelling state interest and narrowly tailored to
accomplish that interest in a manner that has the least restrictive Impact
on Plaintiffs constitutional rights. It therefore fails to pass a strict
scrutiny analysis. Consequently, Plaintiff has established a likelihood of
prevailing on the merits of his First and Fourteenth Amendment claims.

b. Likelihood That Plaintiff Will Suffer Irreparable
Harm Absent Injunctive Relief

The Court next considers whether Plaintiff will suffer irreparable
harm in the absence of injunctive relief. Bays, 668 F.3d at 818-19. “To
demonstrate irreparable harm, the plaintiffs must show that... they will
suffer actual and imminent harm rather than harm that is speculative or
unsubstantiated.” Abney v. Amgen, Inc., 448 F.3d 540, 552 (6th Cir.
2006).

In reviewing the record, the Court concludes that Plaintiff will

suffer irreparable harm absent relief. Ballot access cases such as this

26

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 83 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.347 Page 27 of 40

implicate First Amendment rights, and when such fundamental rights
are violated—as when a candidate is unconstitutionally deprived of
access to the ballot—irreparable harm can be presumed. See Libertarian
Party of Ohio, 751 F.8d at 412 (“[I]t is well-settled that loss of First
Amendment freedoms, even for minimal periods of time, unquestionably
constitutes irreparable injury.”) (quoting Elrod v. Burns, 427 U.S. 347,

373 (1976) (plurality)).

c. Probability of Harm to Others and Consideration of
the Interests of the Public

The remaining factors, “harm to the opposing party and weighing
the public interest . . . merge when the Government is the opposing
party.” Nken v. Holder, 556 U.S. 418, 485 (2009). Defendants contend
that the State and its citizens will be harmed in two ways if the Court
issues an injunction. First, the State and the people will be deprived of
the full and proper enforcement of laws enacted by the Michigan
Legislature. Second, an injunction lowering the signature requirement
would allegedly result in the disparate treatment of similarly situated
candidates. ECF No. 6, PageID.118-19. On the first point, the State is
correct that the Supreme Court has consistently recognized that states

have a strong interest in seeing their laws effectuated. See New Motor

27

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 4 of jet
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.34 age 28 of 40

Vehicle Bd. of Cal. v. Orrin W. Fox Co., 434 U.S. 1345, 1351 (1977)
(Rehnquist, J., in chambers) (“[A]ny time a State is enjoined by a court
from effectuating statutes enacted by representatives of its people, it
suffers a form of irreparable injury.”). As to the second point regarding
disparate treatment, it is the case that other candidates, including some
running against Plaintiff for the Republican nomination in Michigan’s
Eleventh Congressional District, have already obtained enough
signatures to appear on the August ballot. See Amicus Br. of Whittney
Williams, ECF No. 21. If the Court were to grant Plaintiff's request to
lower the minimum number of signatures required to appear on the
August primary ballot, it would be permitting candidates to appear on
the ballot who had gathered fewer signatures than those like Williams
who have successfully met the threshold before April 21st. In considering
the State’s position, the Court agrees that the first point is well taken
and that the State will likely suffer injury from not having its ballot
access requirements enforced as written if an injunction issues. The
question is balancing the significance of this harm against the
deprivation of constitutional rights, as well as other public harms, that

enforcement of those requirements would cause.

28

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 P e 8 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.34 age 29 of 40

As to the second harm identified by the State, the alleged disparate
treatment of candidates, this point is not well founded. Without any
injunctive relief, the combination of the Stay-at-Home Order and the
signature requirements operates to cause disparate treatment of those
candidates who were fortunate enough to have met their signature
requirement early as compared with those who were planning—and
needing to use—the last twenty-nine days that they had assumed would
be available to gather signatures. One group benefits while the other
loses. Similarly, if injunctive relief were to lower the number of required
signatures, one could argue that the early birds who might have gained
an advantage from the Stay-at-Home Order's exclusion of their more
procrastinating competitors would be “harmed” while the other
candidates would be benefitted. Both the status quo and the remedy
sought by Plaintiff would arguably cause a form of disparate impact on
candidates. Consequently, the Court will not give weight to this second
form of harm raised by the State.

The Court must weigh the State’s proffered harm of not being able
to enforce its ballot access requirements against the harm to the Plaintiff

and the public harms that would result from the lack of any injunction.

29

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 P e 8S of Jed
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.3 age 30 of 40

The Court finds that the balance weighs in favor of an injunction. First,
in the absence of an injunction, Plaintiff and other candidates in his
position were left with no choice but to have violated the Stay-at-Home
Order in order to collect the signatures they need. Indeed, some
candidates have already admitted to having done so. See Bannister Decl.
{ 36, ECF No. 15-2, PagelD.278. The broader public interest is not
served by preserving the current signature- gathering scheme at the cost
of encouraging more candidates and their supporters to risk their health
and criminal penalties to gather signatures.

Second, while Defendants accurately point out that voters do not
have an “absolute right to vote for a candidate of [their] choice,” it is also
the case that a candidate’s ability to appear on the ballot “affects the First
Amendment rights of voters.” Blackwell, 462 F.3d at 588; see also Ill.
State Bd. of Elections, 440 U.S. at 184 (“By hmiting the choices available
to voters, the State impairs the voters’ ability to express their political
preferences.”). Here, if a candidate should fail to obtain enough
signatures because she had relied on the somewhat standard and
eminently reasonable assumption that she would be able to ramp up

signature collecting in the spring, Michigan voters may lose the ability to

30

 
Case 2:20-cv-01091-MCE-EFB Document 1. Filed 05/29/2
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 Sayed see Bad ap bf 40

vote for a candidate who, absent the pandemic, would have easily been
included on the ballot. This would cause injury to the First Amendment
rights of an innumerable number of Michigan voters.

Finally, were the Court to redress Plaintiff's injury by granting his
request to lower the number of signatures required to qualify for the
August primary ballot, the uniform nature of the relief would have some
benefits both for candidates who had already met the current threshold
as well as those who had collected a lesser number of signatures. For
example, because Ms. Williams has already obtained one thousand
signatures, any signatures she gathered in excess of a lower minimum
would provide her, and any other candidates in her position, with a larger
margin of signatures, should any of the gathered signatures later be

deemed invalid.

d. Remedy

Since the advent of the coronavirus, and the unfurling of its deadly
pall across America, the governments of the several states have searched

for solutions to protect their citizens’ health, while at the same time

31

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 88 of 453
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.352 Page 32 of 40

preserving fundamental democratic processes and liberties.14 In New
York, Governor Andrew Cuomo, confronted with the same issue that is
before this Court, reduced the number of petition signatures candidates
would be required to obtain to thirty percent of the statutory
requirement. N.Y. Exec. Order No. 202.2 (Mar. 14, 2020). Vermont
suspended its signature requirement entirely. H. 681, 2019-2020 Gen.
Assemb., Adjourned Sess. (Vt. 2020). At least three states have
attempted to address the difficulty candidates face obtaining in-person
signatures by allowing for electronically submitted signatures. FL.
Emergency R. 1SER20-2 (Apr. 2, 2020); N.J. Exec. Order No. 105 (Mar.
19, 2020); Utah Exec. Order No. 2020-8 (Mar. 26, 2020).

In responding to the public health risks that in-person voting
presents, many states have taken actions designed to ensure adequate
conditions for public participation. At least sixteen states and one
territory—Alaska, Connecticut, Delaware, Georgia, Hawaii, Indiana,

Kentucky, Louisiana, Maryland, New Jersey, New York, Ohio,

 

14 For an extensive review of the numerous examples of state initiatives aimed at protecting democratic
processes in the wake of the COVID-19 pandemic, see Changes to election dates, procedures, and
administration in response to the coronavirus (COVID-19) pandemic, 2020, Ballotpedia,
https://ballotpedia.org/Changes_to_election_dates,_procedures,_and_administration_in_response_to_
the_coronavirus_(COVID-19)_pandemic,_2020 (last accessed Apr. 19, 2020).

32

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 P e 89 of 4.51
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.3 age 33 of 40

Pennsylvania, Rhode Island, West Virginia, Wyoming and Puerto Rico—
have either rescheduled their presidential primaries or adopted voting by
mail procedures with extended deadlines.’ In total, more than half of
the states have already postponed at least one election. It may be that
others will follow suit.

In Michigan, while extraordinary and well-coordinated efforts have
been adopted to protect the public health, fewer efforts have focused on
the challenges the virus has raised for the fair and effective functioning
of elections.!’7 Based on the record before the Court, for the reasons
explained above, Plaintiff has established that he is likely to succeed on
the merits of his claim and that he will suffer irreparable harm absent
an injunction. The Court also finds that on balance, the public interest

would be served by the issuance of an injunction, and that the benefits to

 

15 Nick Corasaniti & Stephanie Saul, 16 States Have Postponed Their Primaries Because of
Coronavirus. Here’s a List, N.Y. Times (Apr. 17, 2020), https://www.nytimes.com/article/2020-

campaign-primary-calendar-coronavirus.html,

16 See footnote 14, supra.

17 Some measures have been taken, for example, the Michigan Secretary of State announced that
absentee ballots would be sent to all voters in preparation for the May 5, 2020 elections. Mich. Sec’y
of State, Secretary of State to mail absent voter ballot applications to all May 4 voters (Mar. 23, 2020)
https://www.michigan.gov/sos/0,4670, 7-127-93094-522761--
,00.html?link_id=34&can_id=3ce03c3d77038 Shbeb4c4bf7ba04c984c&source=email-morning-digest-
comeback-bid-by-former-attorney-general-highlights-utahs-quirky-ballot-access-
rules&email_referrer=email_759189&email_subject=morning-digest-comeback-bid-by-former-
attorney-general-highlights-utahs-quirky-ballot-access-rules.

30

 
Case 2:20-cv-01091-MCE-EFB Document 1_ Filed 05/29/2
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 Fayelb ce? BRde 32 dt 40

the public and Plaintiff outweigh the injuries the State is likely to incur.
Accordingly, Plaintiff is entitled to the extraordinary remedy of
injunctive relief.

Plaintiff seeks relief from the application of the State’s signature
requirements—specifically Sections 168.133 and 168.544f—because of
the severe burdens the State’s Stay-at-Home Order has placed on his
ability to gather signatures. See Mich. Comp. Laws §§ 168.138, 168.544f.
Injunctive relief in the context of a forthcoming election is an equitable—
and unusual—remedy, but it is not unprecedented. In fact, at least one
state court has already entered a preliminary injunction reducing a state
statutory signature requirement because of the burdens put on
candidates by the COVID-19 pandemic. Faulkner v. Va. Dept. of
Elections, CL 20-1456 (Va. Cir. Ct. Mar. 25, 2020) (granting preliminary
injunction and reducing candidate signature gathering requirements
because of state’s COVID-19 restrictions). This Court agrees with the
Faulkner court and finds that it is appropriate to enjoin Defendants from
rigid application of those particular statutes, as well as any others that
are substantively identical in causing the same kind of irreparable harm

to similarly situated individuals. At the same time, the Court also finds

b4

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page 91 of 151
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.35 Page 35 of 40

that the State is legitimately concerned that a lowering of ballot access
standards could result in “laundry list” ballots crowded with names that
“discourage voter participation and confuse and frustrate those who do
participate.” Lubin, 415 U.S., at 715; see also Briscoe, 429 U.S. at 13822-
23. Accordingly, the Court will balance the interests of both parties in
fashioning a remedy.

The Court considers the proposed remedies suggested by the
parties, together with the facts and applicable law, and finds that a three-
pronged remedy is necessary to address the nature of the harm while
simultaneously respecting the interest of the State. First, the signature
requirements must be lowered to account for the fact that the State’s
action reduced the available time to gather signatures. Second, as the
State has conceded that it could still meet its election planning
obligations if the due date for signatures were extended until May 8, the
Court will order that extension. Finally, to enhance the available means
for gathering signatures, the State will be ordered to implement a method
that would permit signatures to be gathered through the use of electronic
mail. In doing so, the State is directed to design a system that is as “user-

friendly” as possible to maximize its efficacy. For example, such

35

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 P e 92 of Jot
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.35 age 36 of 40

procedures should allow for the use of a digital copy of a real signature
whether created by scanner or by a digital photograph, assuming that
the signature is appropriately witnessed, such as through digital means
as described in Executive Order 2020-41.

As stated, because the Court gives weight to the State’s competing
interests, the Court will not completely enjoin the enforcement of the
signature requirements contained in Sections 168.133 and 168.544f. The
Court will instead order the State to lower the minimum number of
signatures required for candidates to be included on the August primary
ballot and continue to accept signatures until May 8, 2020. This form of
relief is also not without precedent. See Faulkner v. Va. Dept. of
Elections, CL 20-1456 (Va. Cir. Ct. Mar. 25, 2020) (reducing signature
requirement sixty-five percent in light of COVID-19 restrictions); see also
Graveline, 336 F. Supp. 3d at 817 (granting preliminary injunction and
reducing signature requirement for attorney general candidate from
30,000 signatures to 5,000) aff'd Graveline v. Johnson, 747 F. App’x 408,
416 (6th Cir. 2018); Jones v. McGuffage, 921 F. Supp. 2d 888, 899 (N.D.
Ill. 2013) (granting preliminary injunction and reducing candidate

signature gathering requirements because upholding statutory signature

36

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 e 93 of
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 Sagelb.aee Bade bf 40

gathering requirements in context of truncated special election limited to
Chicago winter would place unconstitutional burden on candidates).

The Court notes that a number of other candidates have sought to
participate in this action because the outcome of this case will affect their
access to the August primary ballot.1* In a separate order, the Court will
permit some of the proposed plaintiffs to join this lawsuit, but because
the State did not directly address the specifics of their factual claims,
they are not thoroughly discussed here. As to the question of how much
the signature requirement should be reduced, Plaintiff, who has already
obtained seventy percent of the signatures that he is required to obtain,
is asking the Court to reduce the number of signatures required to sixty
percent of the minimum number required pursuant to Section 168.544f.
ECF No. 10, PageID.165. Even such a reduction, however, would still
present a significant hurdle for otherwise viable candidates, including
those whose signature requirements are lower than Plaintiffs. For
example, candidates for certain city council positions subject to the April
21, 2020 deadline need only procure one hundred signatures. See

Bannister Decl. { 5, ECF No. 15-2, PageID.273. Such a candidate may

 

18 See footnote seven, supra.

37

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/2 A
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 Bagelb see Bade 48 bt 40

be able to easily collect one hundred signatures in as little as one week
using traditional collection means like going door-to-door or canvassing
at community centers. Id. § 10. These candidates may have relied,
reasonably and in good faith, on the ability to collect the vast majority of
the signatures they needed in late March or early April, when rising
temperatures would bring more people outside and facilitate signature
gathering. See, e.g., Jones, 921 F. Supp. 2d at 897. While any such line-
drawing inevitably involves some degree of arbitrariness, common sense
suggests that a reasonably diligent candidate should be expected to have
reached the half-way point in gathering signatures when there is only
one month to go. Consequently, a reduction in the requirement by fifty
percent will be ordered. This reduction, combined with an extension of
the signature-gathering deadline until May 8, 2020, and the adoption of
an acceptable email-based method for collecting signatures, will be
sufficient in these unusual circumstances to ensure both sufficient access
to the ballot for those who seek it, and accommodation of the State’s

interest in ensuring candidates have a modicum of support before

inclusion on the ballot.

38

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Page g3 of 4g
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.3 age 39 of 40

IV. CONCLUSION
Accordingly, for all the reasons set out above, IT IS HEREBY
ORDERED:

That all candidates:

o (i) who filed a statement of organization under the Federal
Election Campaign Act of 1971, 52 U.S.C. §§ 30101 ef seq., or
established a candidate committee under the Michigan
Campaign Finance Law, Mich. Comp. Laws, §§ 169.201 et
seq., before March 10, 2020; and

o (ii) who are required by a relevant section of the Michigan
Election Law, Mich. Comp. Laws, §§ 168.1 et seq., to file a
nominating petition by April 21, 2020, for the purpose of
appearing on the August 4, 2020, primary election ballot; and

o (iii) who do not have the option under Michigan Election Law
to appear on the August 4, 2020, primary election ballot
through the payment of a filing fee in lieu of filing a
nominating petition;

- Shall be qualified for inclusion on the August 4, 2020 primary

election ballot if the candidate submits fifty percent of the number

39

 
Case 2:20-cv-01091-MCE-EFB Document 1 Filed 05/29/20 Pa e 96 of te
Case 2:20-cv-10831-TGB-EAS ECF No. 23 filed 04/20/20 PagelD.36 age 40 of 40

of valid signatures required by Mich. Comp. Laws § 168.544f with
the appropriate filing official as provided by Michigan Election Law
by 5:00 p.m. on May 8, 2020. No other filing deadline is extended
under this Order.

Furthermore, the Director of Elections shall within 72 hours of the
date of this Order adopt and promulgate, according to the
specifications it determines to be appropriate and efficient,
regulations providing for an additional optional procedure that
allows the collection and submission of ballot petition signatures in
digital form by electronic means such as email;

- Finally, the Director of Elections shall take all reasonable and
necessary steps to communicate the terms of this injunction to
county, township, and city clerks in this State who act as filing
officials for offices for which nominating petitions are due as
described in this Order.

IT IS SO ORDERED.

DATED this 20th day of April, 2020.

BY THE COURT:
/s/Terrence G. Berg
TERRENCE G. BERG
United States District Judge

40

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 97 of 151

EXHIBIT 10

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 98 of 151

NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 537-
1030; SJCReporter@sjc.state.ma.us

SJC-12931

ROBERT GOLDSTEIN: & others? vs. SECRETARY OF THE COMMONWEALTH.

Suffolk. April 16, 2020. - April 17, 2020.
Present: Gants, C.d., Lenk, Gaziano, Lowy, Budd, Cypher,
& Kafker, Jd.

Blections, Ballot, Validity of nomination papers. Secretary of
the Commonwealth. Constitutional Law, Elections.

Civil action commenced in the Supreme Judicial Court for
the county of Suffolk on April 8, 2020.

The case was reported by Cypher, J.

Robert G. Jones for the plaintiffs.
Anne Sterman, Assistant Attorney General, for the

defendant.
Thomas O. Bean & James D. Henderson, for Ranked Choice

Voting 2020 Committee, amicus curiae, submitted a brief.

GANTS, C.J. On April 8, 2020, the plaintiffs, each of whom

seeks to be a candidate for elective office in the primary

 

1 On behalf of himself and others similarly situated.

2 Kevin O'Connor and Melissa Bower Smith, on behalf of
themselves and others similarly situated.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 99 of 151

election scheduled for September 1, 2020, brought an emergency
petition in the county court, seeking relief under G. L. c. 214,
§ 1, and G. L. c. 231A, § 1. They requested a declaration that,
in light of the emergency circumstances arising from the COVID-
19 pandemic, the signature requirements in G. L. c. 53, §§ 7 and
44 (minimum signature requirements), to be listed on the ballot
for a party's nomination pose an "unconstitutionally severe
burden on the fundamental rights" of all Massachusetts would-be
candidates. They seek, by means of this declaration, to
eliminate the minimum signature requirements for the September 1
primary election. In the alternative, they asked for various
forms of equitable relief, such as substantially reducing the
number of required signatures of certified voters, extending the
applicable filing deadlines, and permitting electronic
signatures, as a means of remedying the constitutional
violation. A single justice of this court reserved and reported
this petition to the full court.

The plaintiffs do not contend that the minimum signature
requirements in §§ 7 and 44 are facially unconstitutional; that
is, they do not contend that these requirements unduly burden
the constitutional right of a candidate to seek elective office
in ordinary times. Rather, they contend that these
requirements, when applied in these extraordinary times of a

declared state of emergency arising from the COVID-19 pandemic,

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 100 of 151

create an undue burden on a prospective candidate's
constitutional right to seek elective office.

The Secretary of the Commonwealth (Secretary) agrees that,
"as a practical matter, application of the signature
requirements in the context of the current public health crisis
imposes a greater than usual burden on [the plaintiffs],
triggering heightened scrutiny." The Secretary also agrees
that, in this time of pandemic, the justification for the
current signature requirements cannot survive this scrutiny, and
that this court must craft a remedy for this constitutional
violation. We also agree, and fashion equitable relief intended
to substantially diminish that burden, while respecting the
legislative purpose for imposing minimum signature requirements.

In short, for all candidates seeking to appear on the State
primary ballot on September 1, we order three forms of relief.
First, we order that the number of required signatures be
reduced by fifty percent (50%). Second, we extend the deadlines
for candidates running for State district and county offices to
submit their nomination papers to local election officials for
certification and for the filing of certified nomination papers
with the Secretary to May 5, 2020, and June 2, 2020,
respectively, which are the current due dates for party
candidates running for Federal and Statewide offices. Third,

subject to the restrictions outlined later in this opinion, we

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 101 of 151

order the Secretary to allow the submission and filing of
nomination papers with electronic rather than wet-ink original
signatures ("wet" signatures). We emphasize that the
declaration we make and the equitable relief we provide is
limited to the primary election in these extraordinary
circumstances, which is the sole subject of the case before us,
and does not affect the minimum signature requirements for the
general election this year or for the primary elections in any
other year.?

Background. 1. Ballot access. This year, 2020, is an
election year in Massachusetts for certain Federal,’ State,°® and

county offices.® The State primary election, in which candidates

 

3 We acknowledge the amicus letter submitted by the Ranked
Choice Voting 2020 Committee.

4 Federal offices include electors of President and Vice-
President, United States senator (the seat currently held by
Senator Edward Markey), and United States representative (all
nine districts). See Secretary of the Commonwealth, A
Candidate's Guide to the 2020 State Election, at 5 (rev. Feb.
2020) (2020 Candidate's Guide).

5 Statewide offices include executive councilor (all eight

districts), State senator (all forty districts), and State

representative (all 160 districts). See 2020 Candidate's Guide,

supra.

6 County offices include the register of probate
(Barnstable, Bristol, Dukes, Norfolk, and Plymouth Counties
only), county commissioner (same), county treasurer (Bristol,
Dukes, Norfolk, and Plymouth Counties only), council of
government executive committee (Franklin County only), and
sheriff (Norfolk County only). See 2020 Candidate's Guide,

supra.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 102 of 151

affiliated with the various political parties (Democratic,

Green-Rainbow, Libertarian, and Republican) are nominated to run

for the offices at issue, is currently scheduled for September
1, 2020. See Secretary of the Commonwealth, A Candidate's Guide
to the 2020 State Election, at 5 (rev. Feb. 2020) (2020
Candidate's Guide). The general election, in which the party
nominees will compete against one another as well as against any
nonparty candidates for the offices on the ballot, is scheduled
for November 3, 2020. See id.

The three plaintiffs aspire to appear on the State primary
election ballot in September in an effort to secure their
respective party's nominations for three different Federal and
State offices. Robert Goldstein seeks to be the Democratic
Party's nominee for the office of United States representative
for the Eighth Congressional District in Massachusetts. Kevin
O'Connor seeks the Republican Party's nomination for the office
of United States senator. Melissa Bower Smith aspires to be the
Democratic Party's nominee for the office of State
representative for the Fourth Norfolk District.

a. Minimum signature reguirements. To appear on the
ballot, candidates like the plaintiffs are required by statute

to, among other things, submit nomination papers containing a

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 103 of 151

minimum number of certified voter signatures.’ See G. L. Cc. 53,
§ 44, The number of certified signatures required differs
depending on the office the candidate is seeking. Id. For

example, a candidate like O'Connor, seeking election as a United
States senator, must secure 10,000 certified voter signatures.
Id. A candidate like Goldstein, seeking election as a

representative to the United States Congress, requires 2,000.

Id. And a candidate seeking election as a State representative,

like Smith, must obtain 150. Id.®

b. Certified signatures. To qualify as "certified," a
signature must be of a voter registered in the geographic area
corresponding to the office for which the candidate is seeking
nomination. See G. L. c. 53, § 7. In addition, if the

candidate is seeking the nomination of a particular political

 

7 Candidates for Federal and Statewide offices who are not
affiliated with a party also must satisfy certain minimum
signature requirements to appear on the general election ballot
in November. The deadlines for the submission and filing of
their nomination papers, however, do not expire until July 28
and August 25, 2020. See 2020 Candidate's Guide, supra at 6-9.
Federal and Statewide nonparty candidates, therefore, are not
similarly situated to the plaintiffs. Nor has anyone appeared
in this action and challenged the signature requirements and
deadlines for nonparty candidates for Federal or Statewide
offices. Therefore, we do not address the constitutionality of

those requirements and deadlines.

®@ The number of certified voter signatures required for the
other offices at issue in the upcoming State primary election
are as follows: Executive councilor, 1,000; State senator, 300;
Barnstable and Franklin County offices, 500; and all other
county offices, 1,000. See G. L. c. 53, § 44.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 104 of 151

party, as is the case with the plaintiffs, the voter must be
registered with the same party or as "unenrolled," meaning
registered to vote, but with no party affiliation.® See G. Lh.
c. 53, § 37; 2020 Candidate's Guide, supra at 13. Accordingly,
for a candidate like O'Connor, seeking the Republican Party
nomination for United States senator, a Statewide office,
signatures may be secured from voters registered anywhere in
Massachusetts as either Republicans or unenrolled. Fora
candidate like Goldstein or Smith, seeking the Democratic Party
nomination to represent a specific district in Massachusetts,
the signatures must be from voters registered in that district
as either Democrats or unenrolled.

c. Nomination papers. The process for obtaining and
certifying the required number of signatures commences when the
Secretary prepares the nomination papers and furnishes them to
candidates. See G. L. c. 53, § 47. This year, the nomination
papers were furnished on February li, 2020.19 Before obtaining
any signatures, candidates must fill in the top of the

nomination papers with certain information, including their

 

9 Unenrolled voters are commonly referred to as
"Tndependents." See 2020 Candidate's Guide, supra at 4.

10 The Secretary is required to furnish the nomination
papers on or before the fifteenth Tuesday preceding the deadline
established in G. L. c. 53, § 48, for filing certified
nomination papers. See G. L. c. 53, § 47.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 105 of 151

name, address, and party affiliation (if any), and the office
they are pursuing. See G. L. c, 53, § 8. The candidates, or
others working on their behalf, must then gather voter
signatures on the nomination papers or on "exact copies" of such
forms. See G. L. c. 53, § 17. Voters are required to sign the
nomination papers “in person as registered or substantially as
registered" (emphasis added). G. L. c. 53, § 7. The Secretary
interprets this combination of requirements, that the voter sign
"in person" on the original nomination papers or on “exact
copies" thereof, to mean that the signatures eventually
submitted and filed must be original handwritten or "wet"
signatures. However, "any voter who is prevented by physical
disability from writing may authorize some person to write his
or her name and residence in his or her presence." Id. Voters
also must indicate the address where they are currently
registered on the nomination papers. Id.

d. Certification and filing deadlines. The statutorily
driven timeline that follows the receipt of the nomination
papers from the Secretary has two major deadlines, which can
differ depending on the office a candidate is pursuing. The
first is the deadline by which the candidate must submit the
nomination papers to local election officials for certification.

At least twenty-eight days before the deadline for the

submission of the certified nomination papers to the Secretary,

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 106 of 151

the candidates must submit their nomination papers to local
election officials in each city and town where the individuals
who signed the papers are registered to vote.!! See G. lL. c. 53,
S§ 7, 46. For a candidate like Smith, pursuing a seat as a
State representative, this deadline falls on or before April 28,
2020. For candidates like O'Connor and Goldstein, seeking
Federal offices, this deadline falls on or before May 5, 2020.
Applying regulations promulgated by the Secretary, see 950
Code Mass. Regs. § 55.03(1) (2004) ,22 local election officials
then review each signature on the nomination papers. See G. L.
c. 53, §8 7, 46. Signatures can be disallowed for a variety of
reasons, including that the voter is not registered at the
address provided, the voter's name as signed does not match the
voter's name as registered, the voter's signature or address is
illegible, the voter is enrolled in the wrong party, or the
voter's signature already appeared on the candidate's nominating
papers. See 950 Code Mass. Regs. § 55.03(1). Due to the
potential for the disallowance of numerous signatures, prudent

candidates collect more signatures than are required, see 2020

Candidate's Guide, supra at 16 (encouraging candidates to do

 

11 "Rach nomination paper should contain signatures of
registered voters from only ONE city or town." 2020 Candidate's

Guide, supra at 16.

12 The regulations were promulgated by the Secretary
pursuant to authority granted in G. L. c. 53, §$ 7,

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 107 of 151

10

just that), and local election officials are required to certify
two-fifths more signatures than are required to make the ballot,
G. L. c. 53, § 7. Local election officials are required to
complete the certification process no later than the seventh day
before the deadline for the submission of the papers to the
Secretary. G. L. c. 53, SS 7, 46. There then follows a short
period for candidates to seek a review of disallowed signatures.
See G. L. c. 55B, § 6.

The second major deadline, from which the first is
calculated, is the date by which nomination papers certified by
local election officials must then be filed with the Secretary.
For candidates seeking election to State district and county
offices, this deadline is on or before the last Tuesday in May
of an election year, which, this year, means on or before May
26, 2020. See G. L. c. 53, S$ 10, 48. This is the deadline by
which Smith, seeking election as a State representative, must
file her certified nomination papers with the Secretary.
Meanwhile, for candidates who are seeking election to Federal or
Statewide offices, as are O'Connor and Goldstein, the deadline
igs on or before the first Tuesday in June, which, in this
election year, is on or before June 2, 2020. See G. L. c. 53,

§ 48.
e. Objection process. Registered voters from the district

in which a candidate seeks nomination have three days from the

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 108 of 151

11

filing deadlines with the Secretary to file objections to
nomination papers with the State Ballot Law Commission (SBLC).
See G. L. c. 55B, § 5. The SBLC then has twenty-one days from

the closure of the objection periods to render a decision on any

objections. See G. L. c. 55B, § 10. Given the aforementioned

filing deadlines with the Secretary, therefore, objections to
nomination papers would have to be decided by the SBLC on or
before June 19 and 26, 2020, as applicable.

f£. Preparation of ballots. For any election in which a
Federal office is at issue, Federal law mandates that ballots
must be transmitted to military and overseas voters no later
than forty-five days in advance of the election. See 52 U.S.C.
§ 20302(a) (8) (A). For the upcoming September 1 primary
election, this means that local election officials must transmit
the ballots to military and overseas voters by July 18. In
turn, this means the Secretary's office may have as little as
eighteen days from the June 26 SBLC decision deadline to the
July 14 date when ballots must be in the hands of local election
officials to prepare, proofread, and finalize the 2,200
different ballot styles required for the different jurisdictions
in the Commonwealth. According to the Secretary's office, this

timeline is already tight, since the process usually takes three

weeks to complete.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 109 of 151

12

2, COVID-19 pandemic. On March 10, 2020, the Governor
declared a state of emergency throughout the Commonwealth in
response to the spread of COVID-19, where he invoked his
statutory authority to "from time to time issue recommendations,
directives, and orders as circumstances may require." See
Executive Order No. 591. The following day, the World Health
Organization declared COVID-19 to be a global pandemic. On
March 15, 2020, the Governor issued orders closing all public
and private elementary and secondary schools, prohibiting public
and private gatherings of more than twenty-five people, and
prohibiting the on-premises consumption of food and drink at
restaurants, bars, and other food establishments. Then, on
March 23, 2020, he issued another executive order, further
limiting public and private gatherings to no more than ten
people and requiring all nonessential businesses to close their
physical workplaces and facilities. See COVID-19 Order No. 13.
See also COVID-19 Order No. 21. At his direction, the
Department of Public Health (DPH) issued a "Stay-at-Home
Advisory" the following day, declaring that it was "critically
important" for everybody to "To]nly leave home for essential
errands such as going to the grocery store or pharmacy," and
that, when people do leave home, to “practice social distancing
by staying [six] feet away from others." DPH Public Health

Advisory: Stay-at-Home Advisory (Mar. 24, 2020). On April 10,

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 110 of 151

13

DPH issued another advisory recommending that people wear face

coverings or masks when social distancing is not possible. See
DPH Advisory Regarding Face Coverings and Cloth Masks (Apr. 10,
2020). All of these restrictions on everyday life, which will

remain in effect until at least May 4, 2020, have been imposed
in an effort to mitigate the spread of the virus, which can
occur at an alarming rate. Even with these restrictions in
place, as of April 16, 2020, there have been 32,141 confirmed
cases of COVID-19 in Massachusetts, resulting in 1,245 deaths.
See Department of Public Health, Coronavirus Disease 2019
(COVID-19) Cases in MA, as of April 16, 2020, https://mass.gov
/doc/covid-19-cases-in-massachusetts~as-of-april-16-2020
/download [https://perma.cc/FR75-PDFY].

With the onset of the pandemic and the imposition of
restrictions that followed, the plaintiffs and other candidates
could not safely and reasonably gather voter signatures in the
usual ways, namely, going to places where large numbers of
potential registered voters are likely to be, such as town
centers, malls, grocery stores, or political meetings. In the
face of this predicament, the plaintiffs and other candidates
wrote to the Secretary, seeking relief from the minimum
maintained that

signature requirements. The Secretary, however,

he lacked the authority to act, and that only the Governor and

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 111 of 151

14

Legislature could provide such relief.!3 The Governor and

numerous legislators have expressed their willingness to
consider a legislative "fix" to the predicament, but bills that
were introduced in the Legislature that would reduce the number
of required signatures for those offices requiring 1,000 or more
signatures by fifty percent, see 2020 Senate Doc. No. 2632, or
by two-thirds for all offices, see 2020 House Doc. No. 4981.

The Senate has engrossed its bill, but, as of the time this
opinion was submitted, neither legislative "fix" had been
enacted.

Discussion. The right to seek elected office, like the
related right to vote, is a fundamental constitutional right in
Massachusetts. Article 9 of the Massachusetts Declaration of
Rights provides, with impressive brevity and clarity, that
"TaJll elections ought to be free; and all the inhabitants of
this commonwealth, having such qualifications as they shall
establish by their frame of government, have an equal right to

elect officers, and to be elected, for public employments."

 

13 The Secretary issued an advisory recommending, among
other things, that candidates and volunteers "take appropriate
precautions as they continue to gather signatures. If you are
interacting with voters, be sure to have hand sanitizer or
disinfectant wipes available and wash your hands frequently. If
possible, consider providing signers with fresh pens and sheets
of paper." See Secretary of the Commonwealth, COVID-19
Elections Updates, https://www.sec.state.ma.us/ele/covid-
19/covid-19.htm [fhttps://perma.cc/ZM2J-GBY8] .

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 112 of 151

15

Over the ensuing 240 years since the adoption of our Declaration

of Rights in 1780, art. 9 has served to protect the
and "“intertwine[d]" rights of candidates to gain

"fundamental"

access to the ballot and of voters to cast their ballots as they

see fit. See Libertarian Ass'n of Mass. v. Secretary of the
Commonwealth, 462 Mass. 538, 560 (2012) (LAM).

As with many fundamental rights, the "court has sustained
statutes which reasonably regulate elections and access to a
place on the ballot." Opinion of the Justices, 368 Mass. 819,
321-822 (1975). See Opinion of the Justices, 413 Mass. 1201,
1209 (1992), quoting Opinion of the Justices, 375 Mass. 795, 811
(1978) ("the right to be elected, preserved in art. 9, is not
absolute but 'is subject to legislation reasonably necessary to
achieve legitimate public objectives'"). In fact, the court has
previously considered the same minimum signature requirements at
tssue here and concluded that they withstood constitutional
scrutiny. LAM, 462 Mass. at 567. In that case, the plaintiff
Libertarian party sought to transfer the certified voter
signatures obtained by one candidate to another candidate in
order to qualify the latter to be on the general election
ballot. See id. at 545-546. The present case comes before the

court under an entirely different set of facts and

circumstances. The framework through which we analyze it,

however, remains the same.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 113 of 151

16

When we evaluate the constitutionality of a restriction on
access to the ballot, we apply a "sliding scale approach,
through which [we] weigh the character and magnitude of the
burden the State's rule imposes on the plaintiffs! rights
against the interests the State contends justify that burden,
and consider the extent to which the State's concerns make the
burden necessary" (quotations, citations, and alterations
omitted). Id. at 560. "Regulations imposing severe burdens on
plaintiffs' rights must be narrowly tailored and advance a
compelling state interest. Lesser burdens . . . trigger less
exacting review, and a State's important regulatory interests
will usually be enough to justify reasonable, nondiscriminatory
restrictions" (quotations and citations omitted). Id. More
recently, recognizing that the Massachusetts Declaration of
Rights may be more protective of voting rights than the Federal
Constitution, we have declared that we do not use the phrase
"severe burden," which arises from Federal constitutional
jurisprudence, in determining whether strict scrutiny applies
but instead apply strict scrutiny to a voting requirement that
"significantly interfere[s]" with the fundamental right to vote.
See Chelsea Collaborative, Inc. v. Secretary of the
Commonwealth, 480 Mass. 27, 35, 36 n.21, 40 (2018). We need not
decide here whether the Massachusetts Constitution provides

greater protections for the art. 9 rights at issue, because it

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 114 of 151

17

is undisputed that, under the circumstances arising from this
pandemic, we should apply strict serutiny to the minimum
signature requirements regardless of whether we apply a "severe
burden" or "significant interference" formulation.

In ordinary times, the minimum signature requirements to
appear on the ballot in Massachusetts only impose "modest
burdens" on prospective candidates for public office, so "there
need be only a rational basis undergirding the regulation in
order for it to pass constitutional muster" (citation omitted).
LAM, 462 Mass. at 567. And in ordinary times the rational basis
threshold is “easily” met, as the "State's interest in ensuring
that a candidate makes a preliminary showing of a substantial
measure of support before appearing on the ballot is legitimate"
(quotation, citation, and alteration omitted). Id. Minimum
signature requirements ensure "that the candidates who appear on
the . . . ballot have demonstrable support among the voting
public." Barr v. Galvin, 626 F. 3d 99, 111 (Ist Cir. 2010),
cert. denied, 565 U.S. 929 (2011). In doing so, they "safeguard
the integrity of elections by avoiding overloaded ballots and
frivolous candidacies, which diminish victory margins,
contribute to the cost of conducting elections, confuse and
frustrate voters, increase the need for burdensome runoffs, and

may ultimately discourage voter participation in the electoral

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 115 of 151

18

process." Libertarian Party of Me. v. Diamond, 992 F.2d 365,
371 (1st Cir.), cert. denied, 510 U.S. 917 (1993).
But, as we have recognized, statutory requirements that

were once considered constitutionally permissible may later be

found to interfere significantly with a fundamental right as

societal conditions and technology change. See Chelsea
Collaborative, Inc., 480 Mass. at 37, citing Goodridge v.

 

Department of Pub. Health, 440 Mass. 309, 341 n.33 (2003). And
similarly, statutory requirements that in ordinary times impose
only modest burdens on prospective candidates for public office
may significantly interfere with the fundamental right to run
for political office in a time of pandemic.

We need not dwell long on how dramatically conditions have
changed in Massachusetts since the Governor first announced a
state of emergency arising from the COVID-19 pandemic on March
10. All who presently live in the Commonwealth have seen it
(and lived it), and, for additional details, posterity can look
to our recent decision in Committee for Pub. Counsel Servs. v.
Chief Justice of the Trial Court, 484 Mass. 431, 433-434 (2020).
Suffice it to say that, during the state of emergency, the
traditional venues for signature collection are unavailable:
few people are walking on public streets in town centers; malls
are closed, as are all but essential businesses; restaurants

provide only take-out food or delivery; public meetings, if held

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 116 of 151

19

at all, are conducted virtually; and the vast majority of people
are remaining at home. See Glovsky v. Roche Bros. Supermkts.,
Inc., 469 Mass. 752, 762 (2014) (recognizing candidates'
constitutional right to solicit nominating signatures outside
entrance to supermarket); Batchelder v. Allied Stores Int'l,
Inc., 388 Mass. 83, 92 (1983) ("a person needing signatures for
ballot access requires personal contact with voters").

When people do encounter each other, they do so only by
maintaining a "social distance" of at least six feet, and
attempt to keep such encounters as brief as possible. Because
it has been shown that one can carry and spread the COVID-19
virus without any apparent symptoms, every encounter with
another person, especially a stranger, poses a risk of
infection. Because it is not altogether clear how long the
COVID-19 virus may "survive" on various surfaces and objects,
people are reluctant to touch any pen or piece of paper that has
been touched by another, at least unless they quickly can wash
or sanitize their hands. Accordingly, if a candidate seeks to
obtain signatures on nomination papers in the traditional ways,
he or she reasonably may fear that doing so might risk the
health and safety not only of the person requesting the

signature but also of the persons who are signing, of the

families with whom they live, and potentially of their entire

community.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 117 of 151

20

In short, as the Secretary rightly and readily
acknowledges, the minimum signature requirements, which may only
impose a modest burden on candidates in ordinary times, now
impose a severe burden on, or significant interference with, a
candidate's right to gain access to the September 1 primary
ballot, and the government has not advanced a compelling
interest for why those same requirements should still apply
under the present circumstances. see LAM, 462 Mass. at 560.
Indeed, it concedes that there is none. The minimum signature
requirements, therefore, in this time of pandemic are
unconstitutional as applied to the plaintiffs, and other
similarly situated candidates.

If the Legislature had enacted a law on March 23 imposing
harsh new requirements that made it substantially more difficult
for candidates to obtain the required signatures to get on the
September 1 primary ballot, we no doubt would declare the law
unconstitutional. The Legislature, of course, did not do this,
but it is fair to say that the pandemic did. To be sure, "wet"
signatures can still be obtained, but the ability to do so
safely has been greatly diminished or been made significantly
more laborious. No fair-minded person can dispute that the
fundamental right to run for elective office has been

unconstitutionally burdened or interfered with by the need to

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 118 of 151

21

obtain the required "wet" signatures in the midst of this
pandemic. See LAM, 462 Mass. at 560.

The burdens imposed by the statutory minimum signature
requirements are not inevitable. There are alternatives that
could preserve the legislative purpose that a candidate
demonstrate a certain level of support in order to win a place
on the ballot and yet protect the public from the health risks
associated with obtaining "wet" signatures.

As a general matter, the principle of separation of powers
set forth in art. 30 of the Massachusetts Declaration of Rights
prevents the “judiciary [from] substituting its notions of
correct policy for that of a popularly elected Legislature"
(citation omitted). Commonwealth v. Leno, 415 Mass. 835, 841
(1993). But where fundamental constitutional rights are
violated, and where the Legislature fails to remedy the
constitutional deficiencies after having had the opportunity to
do so, and where an aggrieved litigant files suit seeking
remedial relief for the constitutional violation, the judiciary
must provide such a remedy. See Cepulonis v. Secretary of the
Commonwealth, 389 Mass. 930, 938 (1983), citing Reynolds v.
Sims, 377 U.S. 533, 586 (1964). Here, where the filing deadline
for nomination papers fast approaches, and the Legislature has
yet to take decisive action, we have little choice but to

provide equitable relief, pursuant to G. L. c. 214, § 1, to

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 119 of 151

22

protect the constitutional rights of the plaintiffs and those
similarly situated. See Commonwealth v. United Food Corp., 374
Mass. 765, 781 (1978) ("In order to avoid the unconstitutional
aspects of the statute, and to achieve the basic legislative
purpose, we conclude that the judge must have discretion to
fashion the judgment in this case .. ."). "Tt is a well
settled principle that, in fashioning appropriate relief, the
issuance and scope of equitable relief rests within the sound
discretion" of the court. Johnson v. Martignetti, 374 Mass.
784, 794 (1978), citing Martin v. Murphy, 216 Mass. 466, 468
(1914). We recognize, though, that where these extraordinary
circumstances require us to make policy judgments that, in
ordinary times would be best left to the Legislature, our remedy
must be "no more intrusive than it ought reasonably be to ensure
the accomplishment of the legally justified result." Perez v.

Boston Hous. Auth., 379 Mass. 703, 730 (1980) .44

 

14 The action we take here is by no means unprecedented.
Other States, addressing the potential for voter
disenfranchisement in the face of natural disasters, have
similarly provided narrowly tailored equitable relief to protect
the constitutional rights of voters. See, €.g., Florida
Democratic Party v. Scott, 215 F. Supp. 3d 1250, 1257-1259 (N.D.
Fla. 2016) (ordering Statewide extension of voter registration
deadline in response to Hurricane Matthew); Georgia Coalition
for the People's Agenda, Inc. v. Deal, 214 F. Supp. 3d 1344,
1345-1346 (S.D. Ga. 2016) (ordering extension of voter
registration deadline for one county in response to Hurricane
Matthew). In addition, at least one court has declared minimum
signature requirements to be unconstitutional in light of the
pandemic and, as a result, reduced the numbers. See Omari

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 120 of 151

23

The plaintiffs have requested various alternative forms of
relief. Before we discuss the relief that is granted, we take a

moment to address the requests for relief that we do not believe
are justified. |

The plaintiffs first request that we not only declare the
minimum signature requirements unconstitutional as applied to
them and similarly situated candidates during this primary
election, but also declare the minimum signature requirements
void. In effect, the plaintiffs seek to avoid the minimum
signature requirements altogether and proceed directly to the
September 1 primary ballot. We decline to order this remedy;
the justification for the current statutorily prescribed
signature requirements is outweighed by the burden those
requirements impose under the present conditions, but there is
still merit to having some signature requirements. Even in the
midst of the pandemic, the State has a legitimate interest in
ensuring that a candidate makes a preliminary showing of support
among the electorate before appearing on the ballot. In
addition, the pandemic has not completely deprived candidates of
the ability to gather signatures. Between February 11, 2020,

when the nomination papers were first made available, and March

 

Faulkner for Va. vs. Virginia Dep't of Elections, CL2000-1456,
Cir. Ct. of Richmond (Mar. 25, 2020) (order reducing signature
requirement for candidates seeking to be Republican Party
nominees for United States Senate from 10,000 to 3,000).

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 121 of 151

24

23, 2020, when the first significant restrictions were imposed
in response to the pandemic, candidates had forty-one days in
which to gather signatures without any constraint. Since March
23, the process has become unconstitutionally burdensome, but
not impossible. And the remedies we provide in this decision
will permit additional signatures to be safely obtained. It
would not be equitable, therefore, to declare the minimum
signature requirements void altogether.

Given the looming deadlines, the plaintiffs also request,
in the alternative, that we extend the deadlines for submitting
nomination papers to local election officials and for filing the
certified nomination papers with the Secretary. The Secretary,
however, maintains that an extension beyond May 5 for
submissions to local election officials and May 26 for filing
with the Secretary is not workable, given the time needed for
the SBLC to deal with any objections to the nomination papers,
for the Secretary's office to prepare the 2,200 different styles
of ballots required for the different jurisdictions in the
Commonwealth, and for local election officials to then transmit
the ballots by July 18 to military and overseas voters, as
required by Federal law. The plaintiffs have not disputed the
Secretary's timeline or his analysis of the problems that would

arise from a greater extension, and we defer to his experienced

judgment in this regard. Therefore, we will extend the

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 122 of 151

25

deadlines only for candidates running for State district and
county offices, and extend their deadlines only to match the
deadlines that apply to party candidates running for Federal and
Statewide offices: from April 28 to May 5 to submit nomination
local election officials for certification, and from

papers to
May 26 to June 2 to file the certified nomination papers with
the Secretary.

The plaintiffs have further requested, as alternative
relief, that we "substantially" reduce the number of signatures
required to get on the primary election ballot. The Secretary
agrees, but suggests that the reductions should only apply to
offices for which 1,000 or more certified voter signatures are
currently required. This would preclude any reduction of the
required minimum signatures for candidates for State senator and
representative, who currently must secure 300 and 150
signatures, respectively, and for offices in certain counties
(e.g., Barnstable County register of probate and Barnstable
County commissioner), who currently need to obtain 500
signatures. We agree that, in light of the prevailing
circumstances, the most equitable alternative is to reduce the
number of signatures required. We do not agree, however, that

it would be equitable to do so only for some candidates and not

others.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 123 of 151

26

Presumably, the number of signatures required for each
office was established to reflect a balance between the number
of people represented by the elected office and the burden
involved in obtaining the signatures. Hence, a Statewide office
such as United States senator warrants burdening a candidate
with a requirement of gathering 10,000 signatures, while an
office representing fewer people, such as a State senator,
warrants a signature requirement of 300. It seems only just
that the same rationale should apply when it comes to reducing
the minimum numbers in response to the pandemic, and that the
same percentage decrease should apply to all offices. To hold
otherwise would alter the relative ratio of the minimum
requirements chosen by the Legislature. For instance, a primary
candidate for the State Senate must gather only three per cent
of the signatures that a primary candidate for the United States
Senate must gather; that ratio should not be altered by the
remedy we devise.

In determining the percentage of the across-the-board
reduction, the Secretary has suggested a reduction of fifty

percent (50%), the same amount that has been proposed in one of

the bills currently pending in the Legislature.!5 We agree with

 

15 We note that both the Secretary and 2020 Senate Doc. No.
2632 would limit this fifty percent (50%) reduction to offices
requiring 1,000 or more signatures.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 124 of 151

27

that suggested percentage decrease. Fifty percent (50%) has a

rational connection to the underlying constitutional violation.
As noted supra, the candidates had forty-one days after the date
when nomination papers were first made available (February 11)
to gather signatures without any significant restrictions
related to the pandemic. That all changed on March 23, when the
Governor issued the order limiting public and private gatherings
to no more than ten people, requiring all nonessential
businesses to close their physical workplaces and facilities,
and directing DPH to issue the Stay-at-Home Advisory, urging
people to leave home only for essential errands and to practice
social distancing when they did. Forty-one days is almost
exactly fifty percent (50%) of the time between February 11 and
May 5, which is now the deadline by which all primary candidates
have to collect signatures and submit them to local election
officials. Even if candidates were slow to start, it was
significantly challenging, but not impossible, to gather
signatures after March 23, and as discussed infra, candidates
will now have some opportunity to obtain electronic signatures
through May 5, so it should not be unfairly burdensome for a
serious candidate to obtain one-half of the required signatures.
The number of certified registered voter signatures required to
get on the September 1 primary ballot, therefore, is reduced by

fifty percent (50%) for all candidates.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 125 of 151

28

Finally, the plaintiffs also request that we order State
officials to explore “less stringent strategies" for the
collection and submission of signatures, such as through the
electronic collection of signatures. They note that a few
States have implemented the use of electronic signatures and
submissions for purposes of securing access to the ballot,
including at least two that did so in response to the current
pandemic.!® In the order reserving and reporting this case to
the full court, the parties were asked to address the logistics
of, and potential problems with, collecting and verifying
electronic signatures. Their submissions have convinced us that
there are too many issues and unanswered questions to allow us
confidently to impose a remedy that would transform a nomination
system that required "wet" signatures into one that permitted a
broad range of electronic signatures, including a printed name.
To name just a few, there are the inherent time constraints
discussed supra; there are potential logistical, legal, and

cyber-security related concerns; and, of course, there is the

 

16 Arizona already had adopted an electronic candidate
nominating system called "E-qual," which allows voters to show
support for candidates "from the comfort of [their] home[s] or
anywhere [I]nternet access is available." See https://apps
.azsos.gov/equal [https://perma.cc/2HDB-YHSF]. New Jersey and
Florida, meanwhile, have taken some action in this regard in
response to the pandemic. See New Jersey Governor, Executive
Order No. 105 (Mar. 19, 2020); Florida Secretary of State,

Emergency Rule No. LSER20-2 (Apr. 3, 2020).

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 126 of 151

29

fact that local and State governments are already operating

under severe constraints, and often with skeletal staffing, due

to the pandemic.

The Secretary, however, has suggested one modest means to
include electronic signature collection among our equitable
remedies, which the plaintiffs find attractive, as do we.
Specifically, the Secretary proposes that we order that
candidates seeking to be on the ballot for the September 1
primary election be allowed to scan and post or otherwise
distribute their nomination papers online. Voters may then
download the image of the nomination papers and either apply an
electronic signature with a computer mouse or stylus, or print
out a hard copy and sign it by hand. The signed nomination
paper can then be returned to the candidate, or a person working
on the candidate's behalf, either in electronic form (by

transmitting the "native" electronic document or a scanned paper

document) or in paper form (by hand or mail). The candidates

will still have to submit the nomination papers to local
election officials in hard copy paper format, but the proposed
process will alleviate the need for, and the risk associated
with, obtaining "wet" signatures. The Secretary is ordered
forthwith to provide clear guidance to prospective candidates as

to how this electronic signature collection process may be

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 127 of 151

30

accomplished effectively, although candidates need not await

that guidance to get started.
Conclusion. For the reasons stated, the plaintiffs'

application for declaratory relief is allowed to the extent that

we declare, in the limited context of the current pandemic, that

the minimum signature requirements in G. L. c. 53, §§ 7 and 44,
for candidates in the September 1, 2020, primary election are
unconstitutional. As a remedy for this constitutional
violation, we order that (1) the number of required signatures
be reduced by fifty percent (50%) for all offices; (2) the
deadlines for candidates running for State district and county
offices to submit their nomination papers to local election
officials for certification and for the filing of certified
nomination papers with the Secretary be extended to May 5, 2020,
and June 2, 2020, respectively, which are the current due dates
for party candidates running for Federal and Statewide offices;
and (3) subject to the restrictions outlined in this decision,
the Secretary shall allow the submission and filing of
nomination papers with electronic rather than "wet" signatures.

So ordered.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 128 of 151

KAFKER, J. (concurring). Given the pressing need for
immediate action during the pandemic, and the technological
limitations in our existing electoral infrastructure identified
by the Secretary of the Commonwealth (Secretary), I concur in
the court's multifaceted remedy. I write separately, however,
to express concern that those responsible for our electoral
process have concluded that they are unable to solve the problem
of in-person signatures with the more straightforward and
targeted solution of electronic filing of signatures, and
therefore have required the court to temporarily rewrite the
election laws. Those responsible for our elections must have
the technological tools to respond to the pandemic that
confronts us, which has fundamentally changed the world as we
know it. Leaving these electoral problems for the courts to
solve should be a last resort.

When we declare an act unconstitutional, we must do so in
the least intrusive and most judicious manner possible. See
Duracraft Corp. v. Holmes Prods. Corp., 427 Mass. 156, 167
(1998) ("We must construe statutory provisions, when possible,
to avoid unconstitutionality, . . . and to preserve as much of
the legislative intent as is possible in a fair application of
constitutional principles"). Even as these extraordinary
circumstances require us to fashion judicial remedies for such

constitutional violations, we must do our utmost to avoid making

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 129 of 151

policy decisions that are the responsibilities of other branches
of government. See Commonwealth v. Leno, 415 Mass. 835, 841
(1993) (recognizing "the undesirability of the judiciary
substituting its notions of correct policy for that of a
popularly elected Legislature" [quotations and citation
omitted]). Our duty is to do the minimum of what is necessary
to conform those statutes to the Massachusetts Constitution, and
not to rewrite those statutes more extensively. See id. See
also Aptheker v. Secretary of State, 378 U.S. 500, 515 (1964)
("Although this Court will often strain to construe legislation
s0 as to save it against constitutional attack, it must not and
will not carry this to the point of perverting the purpose of
a statute or judicially rewriting it" [quotation, citation, and
alteration omitted]).

The fundamental issue here is the statutory requirement
that nomination signatures be obtained "in person." See G, L.
c. 53, § 7. As the court highlights, and as we have previously
stated, the State has a legitimate interest in ensuring that
candidates have a "substantial measure of support" before they
may appear on the ballot. see Libertarian Ass'n of Mass. v.
Secretary of the Commonwealth, 462 Mass. 538, 567 (2012),
quoting Barr v. Galvin, 626 F.3d 99, 111 (ist Cir. 2010), cert.

denied, 565 U.S. 929 (2011). Otherwise, the ballot would be

overcrowded and confusing. See id. at 567 & n.29. Moreover,

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 130 of 151

the requirement that candidates obtain a minimum number of
signatures in order to qualify for the ballot is reasonably
related to this interest. See id. Rather, it is the in-person
aspect of the signature requirement that renders it unduly
burdensome in light of the current pandemic and quarantine, as
this requirement presents public safety risks for both the
campaign and individual signatories. An in-person signature
simply cannot be obtained without endangering the health of
those collecting the signatures and those signing their names.

The least intrusive remedy to this constitutional
deficiency would be one that carves out the in-person
requirement and replaces it with its nearest equivalent:
electronic signatures. This solution should be technologically
feasible and relatively straightforward in the midst of a
pandemic: use electronic nomination papers that can be
electronically signed by voters and electronically submitted to
local election officials.

Electronic signatures are the norm in the private sector
and many areas of government. Even before automatic voter
registration took effect, the Secretary maintained an online
portal that allowed citizens to complete an online affidavit
using an image of their electronic signature from the registry
§ 33A.

of motor vehicles to register to vote. See G. L. c. Si,

The Legislature has also already laid the groundwork for the

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 131 of 151

verification of registered voters' electronic signatures. The

Legislature has expressly determined that, as a general matter,
"la] record or signature may not be denied legal effect or
enforceability solely because it is in electronic form," and,
"li]f£ a law requires a signature, an electronic signature
satisfies the law." G. L. c. 1106, § 7 (a), (d). The
Legislature and the Secretary have also facilitated certain
business filings by allowing both electronic signatures and
electronic submissions. See G. L. c. 156D, SS 1.40 et seq.
(including electronic signatures in definition of "sign" or
"signature" for purposes of incorporation); 950 Code Mass. Regs.
§ 113.06(4) (2006) (requiring "original" signature on corporate
filings unless documents are submitted "by authorized electronic
or facsimile transmission"). If this trend toward acknowledging
electronic signatures is acceptable for the registration of
voters and the creation of businesses, it should also he
sufficient to meet ballot signature requirements.

One would think that, had electronic signatures been
expeditiously approved for use on nomination papers by the
Legislature and the Secretary, nothing more would be necessary
to remedy the unconstitutional burden here. In an age dominated
by social media sites like Facebook and Twitter, and one that
requires sophisticated digital political campaigning, it is

difficult to imagine that a viable legislative candidate for the

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 132 of 151

State house or State senate would be unable to electronically
alert and engage the 150 or 300 followers that the candidate
needs to obtain electronic signatures to appear on the ballot.

Those seeking Statewide office should also be able to satisfy
their reasonable signature requirements if a readily accessible
electronic signature process were adopted. Indeed, this would
presumably be the norm if the technical capacities of our
election infrastructure were anywhere near as sophisticated and
adaptable as those of the private sector and other areas of
government.

Unfortunately, according to the Secretary, election
officials lack the technological capacity at this time to
readily accept electronic signatures for ballot nominations.

The Secretary contends that there are significant limitations on
the capacity of local and State election officials to receive
and verify such electronic signatures for the purposes of
satisfying the signature requirements, even when those
requirements involve a manageable numbers of signatures, ranging
from 150 to 10,000, plus the additional number of signatures
necessary to create a margin of error for the candidates.
Specifically, the Secretary contends that individual
municipalities may not be able to open large e-mail attachments

containing voter signatures, and may be unable to access online

file storage sites due to cybersecurity concerns. Why this

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 133 of 151

remains so difficult in the modern era is somewhat inexplicable.
Why a simple e-mail attestation that includes the name, address,
and party registration of the voter is insufficient is also not
obvious. The process for verifying even "wet" signatures
appears to consist primarily, if not completely, of a comparison
of the name, address, and voter registration on the "wet"
signature with the name, address, and voter registration on
record. See 950 Code Mass. Regs. § 55.03(1) (2004). Why a
simple e-mail is more suspect than a "wet" signature remains
unclear.

Nevertheless, because of the current technological limits
on our election capabilities and the procedural requirements of
the current process, candidates will be forced to continue to
submit their nomination papers in hard copy form. According to
the Secretary, we are limited to the following process for
allowing electronic signatures. First, candidates will be
permitted to electronically post or distribute their nomination
papers. Then, voters must download the papers and either
electronically sign, or print and physically sign, the document
and return it to the candidate in electronic or paper form. The
candidate will then be tasked with producing all voter
gignatures in hard copy paper format, and physically submitting
his or her nomination papers to local officials for

certification. At minimum, this awkward, multistep process will

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 134 of 151

require candidates or campaign volunteers to risk exposure to

the virus by venturing out, either to the post office or a local

official's physical office, in order to deliver the nomination
papers to election officials.

Allowing voters to submit their signatures electronically
as part of this cumbersome process, by itself, is not enough to
fix the problem. Indeed, the parties agree that this stilted
approach to electronic signatures is not enough. Rather, given
the apparent lack of technological capacity to readily accept
and verify electronic signatures in a more straightforward
manner -- even in the midst of a global pandemic -- this court
is instead forced to impose alternative remedies, such as
reducing the statutorily prescribed signature threshold and
extending the time limits for gathering signatures.

Unfortunately, these alternative remedies raise other
constitutional issues. When we start to alter the numbers of
signatures required to qualify for the ballot, we begin to stray
into territory reserved for the Legislature. See Kenniston v.
Dep't of Youth Servs., 453 Mass. 179, 189 (2009). While
reducing the signature threshold by fifty percent may be a sound
Solomonic solution, and roughly corresponds to the amount of
time candidates have lost, this appears to be more of a policy

choice best left to the Legislature, which can act with great

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 135 of 151

dispatch when it chooses to do so.t Nonetheless, in the instant

case, at this last minute in the signature gathering process,
and in the absence of legislative action, this court is forced
to impose these alternative remedies itself to conform the
election laws to constitutional requirements during the pending
emergency. These remedies also appear to be the least intrusive
ones available, in light of the deficient technological
capabilities identified by the Secretary and the imminent
approaching deadlines for submitting nomination papers.

In this "high tech" era, and in the midst of a global
pandemic that severely restricts close personal contact, the
failure to be able to solve manageable technological problems on
the eve of an election is confounding and distressing. At a
time when we need to be fundamentally rethinking what must be
done in person and what can instead be done electronically, our
electoral process seems dangerously unequipped to adapt to a new
paradigm.

The COVID-19 pandemic has dramatically changed our current

reality, not only in the Commonwealth, but across the globe, and

not simply for a month or two. Despite the significant negative

 

1 We recognize that elected officials are presently
operating under the same quarantine restrictions as the rest of
the Commonwealth. This makes the enactment of major substantive
changes more difficult to accomplish, particularly where such
changes require collaborative efforts among significant numbers

of people.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 136 of 151

effects of this lockdown, health officials have urged the
importance of maintaining quarantine efforts for the foreseeable
It

future. Tozzi and Bloomberg, “Social distancing until 2022?

may be necessary, according to Harvard coronavirus researchers,"

Fortune (Apr. 14, 2020) https://fortune.com/2020/04/14
/social-distancing-until-2022-coronavirus-end-date-spread-covid-
19-harvard-researchers/ [https://perma.cc/HQJ5-4257]. It
remains to be seen when the current measures will no longer be
necessary. The Governor has indicated that the existing
lockdown will remain in place until at least May 4, 2020. See
COVID-19 Order No. 21. Even to the extent that the spread of
the virus slows in the coming months, there are indications it
may again surge in the fall. See Tozzi and Bloomberg, supra.

In any event, it is clear that the effects of COVID-19 will be
felt for years to come, and that we must adapt to face the long-
term logistical challenges that this new reality poses to our
society, particularly for in-person interactions.

Other States have adapted their election machinery to
address the electronic signature problem. As the court
observes, ante at note 16, Arizona has adopted a centralized
system for allowing voters to electronically sign candidates’
nomination papers, called "E-Qual." See
https://apps.azsos.gov/equal/ [https://perma.cc/2HDB-YHSF]. The

E-Qual website prompts voters to provide select personal

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 137 of 151

10

information, which is then used to access their voter

registration record. See id. Once their voter registration

record has been identified, voters may electronically sign a

candidate's nominating petition. See id. As the website

boasts, this system allows voters to show their "support for a

candidate from the comfort of [their] home[s] or anywhere

[I]nternet access is available." See id.

Despite the apparent lack of technological solutions

available for purposes of the current election cycle, it would

appear that the Commonwealth has the means to ameliorate this

issue going forward, though not in time to address the issue

before the court. As explained by the amicus, the Commonwealth

is already expanding its acceptance of electronic signatures in

other areas of election administration. Pursuant to legislation

passed in 2018, the Commonwealth began implementing an automatic

voter registration process on January 1, 2020. See G. L. c. SI,
§ 42Gé; St. 2018, c. 205, § 4. As a part of this process,
automatic voter registration agencies, such as the registry of

motor vehicles,2 must transmit a voter's electronic signature to

the Secretary, who transmits the same to the board of registrars

 

2 An “automatic voter registration agency" is defined as "a

location at a state agency where an eligible citizen may
register to vote." G. L. c. 51, § 426% (a), (b).

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 138 of 151

11

or election commission of the city or town where the voter
resides. G. L. c. 51, § 426% (e).

Municipal registrars therefore already have at least a
growing database of electronic signatures of voters registered
in the Commonwealth. It follows, then, that they should have
the capability to compare electronic signatures submitted for a
candidate's nomination papers with electronic signatures
submitted by automatic voter registration agencies. See G. L.
c. 51, § 42G4; 950 Code Mass. Regs. § 55.03(1) (b). They should
therefore be able to scale up to wider use of electronic
signatures in the near future. That future, however, 1s

apparently not now. For that reason, I am forced to concur.

In sum, while I agree with the court that the technological
limitations described by the Secretary prevent us from replacing
the in-person requirement with electronic signatures alone in
the short time before the signatures are due, and require the
multifaceted remedy the court proposes, I feel compelled to
emphasize that those responsible for our election process must
have the necessary tools to quickly adapt to the current
pandemic and the future crises to follow. Absent such
technological adaptability, our elections will be imperiled and
our election laws may themselves have to be rewritten in the
That is an invitation to

midst of a crisis, as was done here.

conflict and confusion that must be avoided.

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 139 of 151

EXHIBIT 11

 
 

 

Case 2:20-cv-01091-MCE-EFB Document 1. Filed 05/29/20 Page 140 of 151

   

   
  

CHES RRS
yf >. 7h TAX ee os “x
Cxcontine Chamber >

* ee
=
$4
Un
eS Peas es NS
“eee
———_—""

No. 202,2

Continuing Temporary Suspension and Modification of Laws
Relating to the Disaster Emergency

WHEREAS, on March 7, 2020, I issued Executive Order Number 202, declaring a State disaster
emergency for the entire State of New York;

WHEREAS, both travel-related cases and community contact transmission of COVID-19 have :
been documented in New York State and are expected to be continue; and

NOW, THEREFORE, I, Andrew M. Cuomo, Governor of the State of New York, by virtue of the
authority vested in me by Section 29-a of Article 2-B of the Executive Law to temporarily suspend or
modify any statute, local law, ordinance, order, rule, or regulation, or parts thereof, of any agency during a
State disaster emergency, if compliance with such statute, local law, ordinance, order, rule, or regulation
would prevent, hinder, or delay action necessary to cope with the disaster emergency or if necessary to
assist or aid in coping with such disaster, I hereby temporarily suspend or modify, for the period from the
date of this Executive Order through April 13, 2020 the following:

Suspension of laws and regulations:

¢ Section 8-400 of the Election Law is temporarily suspended and otherwise altered to provide that
due to the prevalence and community spread of COVID-19, temporary illness for the purpose of
this section shall include the potential for contraction of the COVID-19 virus for any election held
on or before April 1, 2020;

« Solely for any election held on or before April 1, 2020, Section 8-400 of the Election Law is hereby
further modified to allow for electronic application, with no requirement for in-person signature or
appearance to be able to access an absentee ballot; and deadlines to apply for such ballot are hereby
modified to no later than March 23, 2020 and such ballots once voted shall be postmarked no later
than March 24, 2020 or may be delivered in person to any board of elections; and

« Article 6 of the Election Law is modified to the extent necessary to reduce required number of
signatures on petitions pursuant to Section 6-136 of such law to 1.5% of the enrolled voters
required, or 30% of the stated threshold, whichever is less. Further such provisions are modified to
require that gathering of signatures shall be suspended effective Tuesday, March 17, 2020 at 5 p.m.

IN ADDITION, by virtue of the authority vested in me by Section 29-a of Article 2-B of the Executive
Law to issue any directive during a disaster emergency necessary to cope with the disaster, I hereby issue
the following directives for the period from the date of Executive Order through April 13, 2020:

 
 

Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 141 of 151

Any school district which is closing pursuant to a local state of emergency declared as a result of the
COVID-19 virus shall be required to first consult with local department of health and also exhaust any
available time including snow days and vacation days. Additionally, the State Education Department shall
promulgate guidance for districts to ensure access to meals for students in need, critical educational
supports for students and distance learning options.
GIVEN under my band and the Privy Seal of the
State in the City of Albany the
fourteenth day of March in the year .

two thousand twenty.

 

BY THE GOVERNOR

Ju.

Secretary to the Governor

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 142 of 151

EXHIBIT 12

 

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 143 of 151

No, 92 Page | of 8

2020

No. 92. An act relating to government operations in response to the
COVID-19 outbreak.

(H.681)
It is hereby enacted by the General Assembly of the State of Vermont:
* * * Elections * * *

Sec. 1. LEGISLATIVE INTENT; PROTECTION OF CITIZENS AND OF

ELECTIONS
It is the intent of the General Assembly that, if the coronavirus disease 2019

(COVID-19) pandemic continues its expected spread in the State of Vermont,

the citizens of Vermont should be able to protect their health, safety, and

welfare while also continuing to exercise their right to participate in elections
in order to maintain our democratic institutions, Accordingly, this act sets
forth temporary elections provisions in response to COVID-19.

Sec. 2, ELECTIONS IN THE YEAR 2020; SUSPENSION OF PRIMARY
PETITION, STATEMENT OF NOMINATION, AND LOCAL
ELECTION VOTER SIGNATURE REQUIREMENTS

(a) Notwithstanding 17 V.S.A. § 2354, 2355, 2402(b), 2681(b), or any
other provision of law to the contrary, a person shall not be required to collect
voter signatures in order to have the person’s name placed on any ballot in the
year 2020, including on any local election ballot. Accordingly, a person shall
not be required to file a primary petition as a major party candidate for the

primary, a statement of nomination as an independent candidate for the general

VT LEG #347383 v.1

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 144 of 151

No. 92 Page 2 of 8
2020

election, or a petition as a candidate for a local election. as those contain the

voter signatures.

(b) In the year 2020:

(1) Notwithstanding the start date for filing primary petitions for major
party candidates set forth in 17 V.S.A. § 2356(a), consent of candidate forms
for those candidates shall be filed not earlier than the second Thursday after the
first Monday in May.

(2) Notwithstanding the start date for filing statements of nomination for
independent candidates for President or Vice President of the United States set
forth in 17 V.S.A. § 2402(d)(1)(A), consent of candidate forms for those
candidates shall be filed not earlier than Saturday, July 18, 2020.

(3) Notwithstanding the start date for filing statements of nomination for
any other independent candidates except for justice of the peace set forth in
17 V.S.A. § 2402(d)(1)(C), consent of candidate forms for those candidates
shall be filed not earlier than Thursday, July 23, 2020.

(c) All other requirements relating to nominations and candidate
qualifications shall continue to apply.
Sec. 3. ELECTIONS IN THE YEAR 2020; SECRETARY OF STATE;
GOVERNOR; TEMPORARY ELECTIONS PROCEDURES
(a) In the year 2020, the Secretary of State is authorized, in consultation
and agreement with the Governor, to order or permit, as applicable, appropriate

elections procedures for the purpose of protecting the health, safety, and

VT LEG #347383 v.1

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 145 of 151

No. 92 Page 3 of 8

2020

welfare of voters, elections workers, and candidates in carrying out elections,

including:

(1) requiring mail balloting by requiring town clerks to send ballots by
mail to all registered voters;

(2) creating early or mail ballot collection stations;

(3) permitting municipal clerks to process and begin counting ballots in
a 30-day window preceding the day of an election;

(4) permitting drive-up, car window collection of ballots by election
officials;

(5) extending the time for municipal clerks to process and count ballots;
and

(6) extending voting hours on the day of an election.

(b) For any temporary elections procedure the Secretary of State orders or

 

permits under this section, the Secretary shall adopt any necessary
corresponding procedures that ensure the public can monitor polling places and
the counting of votes.
Sec. 4, 2020 LOCAL ELECTIONS BY AUSTRALIAN BALLOT

(a) Notwithstanding the provisions of 17 V.S.A. § 2680(a) that require the
voters of a municipality to vote to apply the provisions of the Australian ballot
system to the annual or special meeting of the municipality, in the year 2020,
any municipality may apply the Australian ballot system to any or all of its

municipal elections held in the year 2020 by vote of its legislative body.

VT LEG #347383 v.1

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 146 of 151

No. 92 Page 4 of 8

2020

(b) The Secretary of State may waive statutory deadlines or other statutory
provisions, or provisions set forth in a school district’s articles of agreement,
related to a municipal election as necessary in order for a municipality to apply
the Australian ballot system to its meeting in the year 2020. This waiver
authority applies to statutory provisions set forth in a municipal charter or
provisions set forth in a school district’s articles of agreement if the waiver is
requested by that municipality.

* * * Open Meeting Law * * *
Sec. 5. LEGISLATIVE INTENT; COVID-19 RESPONSE AND OPEN
MEETINGS

It is the intent of the General Assembly that during the continued spread of
coronavirus disease 2019 (COVID-19) in the State of Vermont public bodies
should organize and hold open meetings in a manner that will protect the
health and welfare of the public while providing access to the operations of
government, Public bodies should meet electronically and provide the public
with electronic access to meetings in lieu of a designated physical location.

Accordingly, this act sets forth temporary Open Meeting Law procedures in

response to COVID-19.

VT LEG #347383 v.1

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 147 of 151

No. 92 Page 5 of 8

2020
Sec. 6. OPEN MEETING LAW; TEMPORARY SUSPENSION OF

DESIGNATED PHYSICAL MEETING LOCATION
REQUIREMENTS
(a) Notwithstanding 1 V.S.A. § 312(a), during a declared state of

emergency under 20 V.S.A. chapter 1 due to COVID-19:

(1) a quorum or more of the members of a public body may attend a
regular, special, or emergency meeting by electronic or other means without
being physically present at a designated meeting location;

(2) the public body shall not be required to designate a physical meeting
location where the public may attend; and

(3) the members and staff of the public body shall not be required to be
physically present at a designated meeting location.

(b) When the public body meets electronically under subsection (a) of this
section, the public body shall use technology that permits the attendance of the
public through electronic or other means. The public body shall allow the
public to access the meeting by telephone whenever feasible. The public body
shall post information on how the public may access meetings electronically
and shall include this information in the published agenda for each meeting.
Unless unusual circumstances make it impossible for them to do so, the

legislative body of each municipality and each school board shall record its

meetings held pursuant to this section.

VT LEG #347383 v.1

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 148 of 151

No. 92 Page 6 of 8
2020

(c) In the event of a staffing shortage during a declared state of emergency
under 20 V.S.A. chapter 1 due to COVID-19, a public body may extend the
time limit for the posting of minutes prescribed in 1 V.S.A. § 312(b)(2) to not
more than 10 days from the date of the meeting.

Sec. 7. DEPARTMENT OF FISH AND WILDLIFE; FISH AND WILDLIFE
BOARD; MEETING REQUIREMENTS IN THE YEAR 2020

In the year 2020, the Department of Fish and Wildlife and the F ish and
Wildlife Board shall not be required to hold the number of regional meetings
as required by 10 V.S.A. §§ 4081(f) (deer) and 4082(b) and (c) (migratory bird
and moose), but shall be required to hold not less than five meetings by
electronic means to ensure adequate public involvement.

* * * Deadlines for Municipal Corporations and
Other Political Subdivisions * * *

Sec. 8. EXTENSION OF DEADLINES APPLICABLE TO MUNICIPAL
CORPORATIONS AND REGIONAL PLANNING COMMISSIONS;
CONTINUED VALIDITY OF LICENSES AND PLANS

(a) During a declared state of emergency under 20 V.S.A. chapter 1 due to
COVID-19, the Governor may authorize State agencies to extend any deadline
applicable to municipal corporations or regional planning commissions. A
deadline established by statute shall not be extended to more than 90 days after
the date that the declared state of emergency ends. Any expiring license,

permit, program, or plan issued to a municipal corporation or regional planning

VT LEG #347383 v.1

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 149 of 151

No. 92 Page 7 of 8

2020

commission that is due to a State agency for renewal or review shall remain
valid for 90 days after the date that the declared state of emergency ends.

(b) During a declared state of emergency under 20 V.S.A. chapter | due to
COVID-19, a municipal corporation shall be permitted to extend any deadline
applicable to municipal corporations, provided that the deadline does not relate
to a State license, permit, program, or plan subject to subsection (a) of this
section. A municipal corporation may extend or waive deadlines applicable to
licenses, permits, programs, or plans issued by a municipal corporation. Any
expiring license, permit, program, or plan issued by a municipal corporation
that is due to the municipal corporation for renewal or review shall remain
valid for 90 days after the date that the declared state of emergency ends.

Sec. 9. TEMPORARY MORATORIUM ON DISCONNECTIONS FROM
PUBLIC DRINKING WATER AND WASTEWATER SYSTEMS

(a) Notwithstanding 24 V.S.A. chapter 129, a municipality shall be
prohibited from disconnecting a person from water or sewer services during a
declared state of emergency under 20 V.S.A. chapter | due to COVID-19.

(b) Notwithstanding any provision of law to the contrary, a person who is
permitted as a public water system pursuant to 10 V.S.A. chapter 56 and who
provides another person water as a part of the operation of that public water
system shall be prohibited from disconnecting any person from the public
water system during a declared state of emergency under 20 V.S.A. chapter 1

due to COVID-19.

VT LEG #347383 v.1

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 150 of 151

No. 92 Page 8 of 8

2020

(c) Notwithstanding any provision of law to the contrary, a company
engaged in the collecting, sale, and distribution of water for domestic,
industrial, business, or fire protection purposes that is regulated by the Public
Utility Commission under 30 V.S.A. § 203(3) shall be prohibited from
disconnecting any person from services during a declared state of emergency
under 20 V.S.A. chapter 1 due to COVID-19.

(d)_A violation of subsection (a) or (b) of this section may be enforced by
the Agency of Natural Resources pursuant to 10 V.S.A. chapter 201. A
violation of subsection (c) of this section may be enforced by the Public Utility
Commission under 30 V.S.A. § 30.

* * * Effective Date * * *
Sec. 10. EFFECTIVE DATE
This act shall take effect on passage.

Date Governor signed bill: March 30, 2020

VT LEG #347383 v.1

 
Case 2:20-cv-01091-MCE-EFB Document1 Filed 05/29/20 Page 151 of 151
|, Tom Campbell, acting under the authority of the Plaintiff, the Common Sense Party, and on my own

behalf as Plaintiff, verify under the penalty of perjury under the laws of the United States of America that the
foregoing Verified Complaint for Declaratory and Injunctive Relief is true and correct.

Executed on May 29, 2020

onliowplele

Tom Campbell

 
